OMB APPROVAL OMB Number:3235-0582 Expires: March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 801 West Ann Arbor Trail, Suite 244 Plymouth, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc. 801 West Ann Arbor Trail, Suite 244 Plymouth, Michigan 48170 (Name and address of agent for service) Registrant's telephone number, including area code:(734) 455-7777 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Schwartz Investment Trust By (Signature and Title)* /s/ George P. Schwartz George P. Schwartz, President Date August6, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Schwartz Value Fund July 1, 2014 - June 30, 2015 Investment Company Report BED BATH & BEYOND INC. Security Meeting Type Annual Ticker Symbol BBBY Meeting Date 07-Jul-2014 ISIN US0758961009 Agenda 934041740 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WARREN EISENBERG Management For For 1B. ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management For For 1C. ELECTION OF DIRECTOR: STEVEN H. TEMARES Management For For 1D. ELECTION OF DIRECTOR: DEAN S. ADLER Management For For 1E. ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management For For 1F. ELECTION OF DIRECTOR: GERALDINE T. ELLIOTT Management For For 1G. ELECTION OF DIRECTOR: KLAUS EPPLER Management For For 1H. ELECTION OF DIRECTOR: PATRICK R. GASTON Management For For 1I. ELECTION OF DIRECTOR: JORDAN HELLER Management For For 1J. ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For ULTRATECH, INC. Security Meeting Type Annual Ticker Symbol UTEK Meeting Date 15-Jul-2014 ISIN US9040341052 Agenda 934038060 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ARTHUR W. ZAFIROPOULO For For 2 JOEL F. GEMUNDER For For 3 NICHOLAS KONIDARIS For For 4 DENNIS R. RANEY For For 5 HENRI RICHARD For For 6 RICK TIMMINS For For 7 MICHAEL CHILD For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Special Ticker Symbol RDC Meeting Date 15-Aug-2014 ISIN GB00B6SLMV12 Agenda 934053517 - Management Item Proposal Proposed by Vote For/Against Management 1. A SPECIAL RESOLUTION TO APPROVE THE CAPITAL REDUCTION PROPOSAL. Management For For BARNES & NOBLE, INC. Security Meeting Type Annual Ticker Symbol BKS Meeting Date 17-Sep-2014 ISIN US0677741094 Agenda 934065271 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GEORGE CAMPBELL JR. For For 2 MARK D. CARLETON For For 3 MICHAEL P. HUSEBY For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 2, 2015. Management For For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 05-Nov-2014 ISIN US68389X1054 Agenda 934078153 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 NAOMI O. SELIGMAN For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 4. STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 06-Nov-2014 ISIN US0538071038 Agenda 934078507 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM J. AMELIO Management For For 1B. ELECTION OF DIRECTOR: J. VERONICA BIGGINS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. BRADLEY Management For For 1D. ELECTION OF DIRECTOR: R. KERRY CLARK Management For For 1E. ELECTION OF DIRECTOR: RICHARD HAMADA Management For For 1F. ELECTION OF DIRECTOR: JAMES A. LAWRENCE Management For For 1G. ELECTION OF DIRECTOR: AVID MODJTABAI Management For For 1H. ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For 1I. ELECTION OF DIRECTOR: WILLIAM H. SCHUMANN III Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2015. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 06-Nov-2014 ISIN US1897541041 Agenda 934078874 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DAVID DENTON For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 VICTOR LUIS For For 5 IVAN MENEZES For For 6 WILLIAM NUTI For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For 3 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 4 APPROVAL OF THE AMENDED AND RESTATED COACH, INC. 2 Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 20-Nov-2014 ISIN US17275R1023 Agenda 934082215 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1E. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1F. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1G. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1I. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 5. APPROVAL TO RECOMMEND THAT CISCO ESTABLISH A PUBLIC POLICY COMMITTEE OF THE BOARD. Shareholder Against For 6. APPROVAL TO REQUEST THE BOARD TO AMEND CISCO'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS FOR SPECIFIED CATEGORIES OF SHAREHOLDERS. Shareholder Against For 7. APPROVAL TO REQUEST CISCO TO PROVIDE A SEMIANNUAL REPORT ON POLITICAL-RELATED CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 03-Dec-2014 ISIN US5949181045 Agenda 934087708 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 1B. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 1C. ELECTION OF DIRECTOR: TERI L. LIST- STOLL Management For For 1D. ELECTION OF DIRECTOR: G. MASON MORFIT Management For For 1E. ELECTION OF DIRECTOR: SATYA NADELLA Management For For 1F. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 1G. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: JOHN W. STANTON Management For For 1J. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 Management For For 4. SHAREHOLDER PROPOSAL - PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 18-Feb-2015 ISIN US0500951084 Agenda 934117551 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JEFFREY A. MILLER For For 6 JAMES R. MONTAGUE For For 7 ROBERT J. SALTIEL For For 8 PHIL D. WEDEMEYER For For 2 TO APPROVE, BY A SHAREHOLDER NON- BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. Management For For SSGA FUNDS Security 78463V107 Meeting Type Consent Ticker Symbol GLD Meeting Date 27-Feb-2015 ISIN US78463V1070 Agenda 934050624 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE AMENDMENTS TO THE TRUST INDENTURE THAT CHANGE THE MANNER IN WHICH THE ORDINARY FEES AND EXPENSES OF THE TRUST ARE PAID SUCH THAT, IN RETURN FOR A PAYMENT TO THE SPONSOR OF 0.40% PER YEAR OF THE DAILY NAV OF THE TRUST, THE SPONSOR WILL BE RESPONSIBLE FOR ALL OTHER ORDINARY FEES AND EXPENSES OF THE TRUST, AS DESCRIBED IN THE CONSENT SOLICITATION STATEMENT. Management For For 2. TO APPROVE THE AMENDMENT TO SECTION 3.08 OF THE TRUST INDENTURE TO PERMIT THE SPONSOR TO COMPENSATE AFFILIATES FOR PROVIDING MARKETING AND OTHER SERVICES TO THE TRUST. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 10-Mar-2015 ISIN US0378331005 Agenda 934118983 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: TIM COOK Management For For 1B. ELECTION OF DIRECTOR: AL GORE Management For For 1C. ELECTION OF DIRECTOR: BOB IGER Management For For 1D. ELECTION OF DIRECTOR: ANDREA JUNG Management For For 1E. ELECTION OF DIRECTOR: ART LEVINSON Management For For 1F. ELECTION OF DIRECTOR: RON SUGAR Management For For 1G. ELECTION OF DIRECTOR: SUE WAGNER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN Management For For 5. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" Shareholder Against For 6. A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Contested-Annual Ticker Symbol BH Meeting Date 09-Apr-2015 ISIN US08986R1014 Agenda 934141398 - Opposition Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 MR. NICHOLAS J. SWENSON For For 2 MR. JAMES W. STRYKER For For 3 MR. S.J. LOMBARDO, III For For 4 MR. THOMAS R. LUJAN For For 5 MR. RYAN P. BUCKLEY For For 6 MR. SETH G. BARKETT For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BIGLARI HOLDINGS INC. FOR THE YEAR ENDING DECEMBER 31, 2015. Management Against Against 03 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Contested-Annual Ticker Symbol BH Meeting Date 09-Apr-2015 ISIN US08986R1014 Agenda 934144192 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 SARDAR BIGLARI 2 PHILIP L. COOLEY 3 KENNETH R. COOPER 4 WILLIAM L. JOHNSON 5 JAMES P. MASTRIAN 6 RUTH J. PERSON 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. NON-BINDING ADVISORY RESOLUTION TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 14-Apr-2015 ISIN US0640581007 Agenda 934146590 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH J. ECHEVARRIA Management For For 1C. ELECTION OF DIRECTOR: EDWARD P. GARDEN Management For For 1D. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1E. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1F. ELECTION OF DIRECTOR: JOHN M. HINSHAW Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1I. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1J. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1K. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1M. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1N. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2015. Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 28-Apr-2015 ISIN US88076W1036 Agenda 934138149 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LISA R. BACUS Management For For 1B. ELECTION OF DIRECTOR: MICHAEL F. KOEHLER Management For For 1C. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1D. ELECTION OF DIRECTOR: JOHN G. SCHWARZ Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For BARRICK GOLD CORPORATION Security Meeting Type Annual Ticker Symbol ABX Meeting Date 28-Apr-2015 ISIN CA0679011084 Agenda 934151856 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 C.W.D. BIRCHALL For For 2 G. CISNEROS For For 3 J.M. EVANS For For 4 N. GOODMAN For For 5 B.L. GREENSPUN For For 6 J.B. HARVEY For For 7 N.H.O. LOCKHART For For 8 D. MOYO For For 9 A. MUNK For For 10 C.D. NAYLOR For For 11 S.J. SHAPIRO For For 12 J.L. THORNTON For For 13 E.L. THRASHER For For 02 RESOLUTION APPROVING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF BARRICK AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Management For For 03 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROACH. Management For For FLUOR CORPORATION Security Meeting Type Annual Ticker Symbol FLR Meeting Date 30-Apr-2015 ISIN US3434121022 Agenda 934139901 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Management For For 1F. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1G. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Management For For 1H. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1I. ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1J. ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 1K. ELECTION OF DIRECTOR: LYNN C. SWANN Management For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2015 ISIN US2686481027 Agenda 934146867 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1C. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1D. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1H. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1I. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1J. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1K. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1L. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For GOLDCORP INC. Security Meeting Type Annual and Special Meeting Ticker Symbol GG Meeting Date 30-Apr-2015 ISIN CA3809564097 Agenda 934154915 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 JOHN P. BELL For For 2 BEVERLEY A. BRISCOE For For 3 PETER J. DEY For For 4 DOUGLAS M. HOLTBY For For 5 CHARLES A. JEANNES For For 6 CLEMENT A. PELLETIER For For 7 P. RANDY REIFEL For For 8 IAN W. TELFER For For 9 BLANCA TREVIÑO For For 10 KENNETH F. WILLIAMSON For For 02 IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION; Management For For 03 A RESOLUTION APPROVING THE REPEAL OF BY-LAW NO.3 AND BY-LAW NO.4 OF THE COMPANY, TO BE REPLACED IN THEIR ENTIRETY BY AMENDED BY-LAW NO.4, THE FULL TEXT OF WHICH IS PROVIDED IN SCHEDULE "A" OF THE MANAGEMENT INFORMATION CIRCULAR IN RESPECT OF THE MEETING (THE "CIRCULAR"); Management For For 04 A RESOLUTION APPROVING CERTAIN AMENDMENTS TO THE RESTRICTED SHARE UNIT PLAN OF THE COMPANY; Management For For 05 A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 01-May-2015 ISIN GB00B6SLMV12 Agenda 934141146 - Management Item Proposal Proposed by Vote For/Against Management 1A. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS P. BURKE Management For For 1B. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: WILLIAM T. FOX III Management For For 1C. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SIR GRAHAM HEARNE Management For For 1D. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS R. HIX Management For For 1E. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SUZANNE P. NIMOCKS Management For For 1F. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: P. DEXTER PEACOCK Management For For 1G. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: JOHN J. QUICKE Management For For 1H. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: W. MATT RALLS Management For For 1I. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: TORE I. SANDVOLD Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 4. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE THE COMPANY'S U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 5. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S U.K. STATUTORY IMPLEMENTATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2014 (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For 6. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION AS REPORTED IN THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO COMPANIES SUBJECT TO SEC REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT). Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKA Meeting Date 02-May-2015 ISIN US0846701086 Agenda 934139292 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 THOMAS S. MURPHY For For 10 RONALD L. OLSON For For 11 WALTER SCOTT, JR. For For 12 MERYL B. WITMER For For TRINITY INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol TRN Meeting Date 04-May-2015 ISIN US8965221091 Agenda 934159674 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JOHN L. ADAMS For For 2 RHYS J. BEST For For 3 DAVID W. BIEGLER For For 4 ANTONIO CARRILLO For For 5 LELDON E. ECHOLS For For 6 RONALD J. GAFFORD For For 7 ADRIAN LAJOUS For For 8 CHARLES W. MATTHEWS For For 9 DOUGLAS L. ROCK For For 10 DUNIA A. SHIVE For For 11 TIMOTHY R. WALLACE For For 2. APPROVAL OF THE THIRD AMENDED AND RESTATED TRINITY INDUSTRIES, INC. 2 Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES. Management For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE THE PAR VALUE OF THE COMPANY'S COMMON STOCK. Management For For 5. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 6. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For KNOWLES CORPORATION Security 49926D109 Meeting Type Annual Ticker Symbol KN Meeting Date 05-May-2015 ISIN US49926D1090 Agenda 934143657 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT W. CREMIN For For 2 DIDIER HIRSCH For For 3 RONALD JANKOV For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. NONBINDING ADVISORY VOTE ON FISCAL 2 Management For For 4. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For 5. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION 2 Management For For ANSYS, INC. Security 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 14-May-2015 ISIN US03662Q1058 Agenda 934159636 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: BRADFORD C. MORLEY Management For For 1B ELECTION OF DIRECTOR: PATRICK J. ZILVITIS Management For For 2. A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 14-May-2015 ISIN US0374111054 Agenda 934171303 - Management Item Proposal Proposed by Vote For/Against Management 1. ELECTION OF DIRECTOR: GEORGE D. LAWRENCE Management For For 2. ELECTION OF DIRECTOR: JOHN E. LOWE Management For For 3. ELECTION OF DIRECTOR: RODMAN D. PATTON Management For For 4. ELECTION OF DIRECTOR: CHARLES J. PITMAN Management For For 5. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Management For For 6. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Management For For 7. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS Management For For 8. CONSIDERATION OF SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS Shareholder For For ARRIS GROUP, INC. Security 04270V106 Meeting Type Annual Ticker Symbol ARRS Meeting Date 14-May-2015 ISIN US04270V1061 Agenda 934174929 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALEX B. BEST Management For For 1B. ELECTION OF DIRECTOR: HARRY L. BOSCO Management For For 1C. ELECTION OF DIRECTOR: J. TIMOTHY BRYAN Management For For 1D. ELECTION OF DIRECTOR: JAMES A. CHIDDIX Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. HELLER Management For For 1F. ELECTION OF DIRECTOR: DR. JEONG H. KIM Management For For 1G. ELECTION OF DIRECTOR: ROBERT J. STANZIONE Management For For 1H. ELECTION OF DIRECTOR: DOREEN A. TOBEN Management For For 1I. ELECTION OF DIRECTOR: DEBORA J. WILSON Management For For 1J. ELECTION OF DIRECTOR: DAVID A. WOODLE Management For For 2. VOTING, ON A NON-BINDING ADVISORY BASIS, ON EXECUTIVE COMPENSATION ("SAY ON PAY") AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. RATIFYING THE RETENTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015. Management For For THE PROGRESSIVE CORPORATION Security Meeting Type Annual Ticker Symbol PGR Meeting Date 15-May-2015 ISIN US7433151039 Agenda 934169942 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART B. BURGDOERFER Management For For 1B. ELECTION OF DIRECTOR: CHARLES A. DAVIS Management For For 1C. ELECTION OF DIRECTOR: ROGER N. FARAH Management For For 1D. ELECTION OF DIRECTOR: LAWTON W. FITT Management For For 1E. ELECTION OF DIRECTOR: STEPHEN R. HARDIS Management For For 1F. ELECTION OF DIRECTOR: JEFFREY D. KELLY Management For For 1G. ELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D. Management For For 1H. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 1I. ELECTION OF DIRECTOR: BRADLEY T. SHEARES, PH.D. Management For For 1J. ELECTION OF DIRECTOR: BARBARA R. SNYDER Management For For 2. APPROVE THE PROGRESSIVE CORPORATION 2 Management For For 3. CAST AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM. Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 15-May-2015 ISIN US7777793073 Agenda 934178004 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JAMES E. CRADDOCK Management For For ELECTION OF DIRECTOR: MATTHEW D. FITZGERALD Management For For ELECTION OF DIRECTOR: PHILIP L. FREDERICKSON Management For For ELECTION OF DIRECTOR: CARIN S. KNICKEL Management For For ELECTION OF DIRECTOR: HOLLI C. LADHANI Management For For ELECTION OF DIRECTOR: DONALD D. PATTESON, JR. Management For For ELECTION OF DIRECTOR: JERRY R. SCHUYLER Management For For 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3 TO APPROVE THE 2015 LONG-TERM INCENTIVE PLAN. Management For For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 18-May-2015 ISIN GB00B4VLR192 Agenda 934170464 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. RODERICK CLARK Management For For 1B. ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For 1C. ELECTION OF DIRECTOR: MARY E. FRANCIS CBE Management For For 1D. ELECTION OF DIRECTOR: C. CHRISTOPHER GAUT Management For For 1E. ELECTION OF DIRECTOR: GERALD W. HADDOCK Management For For 1F. ELECTION OF DIRECTOR: FRANCIS S. KALMAN Management For For 1G. ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For 1H. ELECTION OF DIRECTOR: PAUL E. ROWSEY, III Management For For 1I. ELECTION OF DIRECTOR: CARL G. TROWELL Management For For 2. TO AUTHORISE THE BOARD OF DIRECTORS TO ALLOT SHARES. Management For For 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2015. Management For For 4. TO APPOINT KPMG LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 5. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 6. TO APPROVE AN AMENDMENT TO THE ENSCO 2012 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE PERFORMANCE- BASED PROVISIONS OF THE PLAN PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M). Management For For 7. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE ENSCO 2(M). Management For For 8. A NON-BINDING ADVISORY VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2014. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS. Management For For VALEANT PHARMACEUTICALS INTERNATIONAL Security 91911K102 Meeting Type Annual Ticker Symbol VRX Meeting Date 19-May-2015 ISIN CA91911K1021 Agenda 934174599 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD H. FARMER Management For For 1B. ELECTION OF DIRECTOR: COLLEEN A. GOGGINS Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ANDERS O. LONNER Management For For 1E. ELECTION OF DIRECTOR: THEO MELAS- KYRIAZI Management For For 1F. ELECTION OF DIRECTOR: J. MICHAEL PEARSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT N. POWER Management For For 1H. ELECTION OF DIRECTOR: NORMA A. PROVENCIO Management For For 1I. ELECTION OF DIRECTOR: HOWARD B. SCHILLER Management For For 1J. ELECTION OF DIRECTOR: KATHARINE B. STEVENSON Management For For 1K. ELECTION OF DIRECTOR: JEFFREY W. UBBEN Management For For 2. THE APPROVAL, IN AN ADVISORY RESOLUTION, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSIONS CONTAINED IN THE MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT. Management For For 3. TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS FOR THE COMPANY TO HOLD OFFICE UNTIL THE CLOSE OF THE 2'S BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 20-May-2015 ISIN US25470F1049 Agenda 934171187 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BECK For For 2 J. DAVID WARGO For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF THE DISCOVERY COMMUNICATIONS, INC. 2005 NON- EMPLOYEE DIRECTOR INCENTIVE PLAN, AS AMENDED. Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO REPORT ON PLANS TO INCREASE DIVERSE REPRESENTATION ON THE BOARD. Shareholder Against For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 21-May-2015 ISIN US9046071083 Agenda 934201067 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CARY L. CHELDIN For For 2 LESTER A. AARON For For 3 ERWIN CHELDIN For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 DAVID T. RUSSELL For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For EQUINIX, INC. Security 29444U700 Meeting Type Annual Ticker Symbol EQIX Meeting Date 27-May-2015 ISIN US29444U7000 Agenda 934214090 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS BARTLETT For For 2 GARY HROMADKO For For 3 SCOTT KRIENS For For 4 WILLIAM LUBY For For 5 IRVING LYONS, III For For 6 CHRISTOPHER PAISLEY For For 7 STEPHEN SMITH For For 8 PETER VAN CAMP For For 2. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For LIBERTY INTERACTIVE CORPORATION Security 53071M880 Meeting Type Annual Ticker Symbol LVNTA Meeting Date 02-Jun-2015 ISIN US53071M8800 Agenda 934216967 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL A. GEORGE For For 2 GREGORY B. MAFFEI For For 3 M. LAVOY ROBISON For For 2. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT AND RESTATEMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION (I) TO CHANGE THE NAME OF THE "INTERACTIVE GROUP" TO THE "QVC GROUP," (II) TO CHANGE THE NAME OF THE "LIBERTY INTERACTIVE COMMON STOCK" TO THE "QVC GROUP COMMON STOCK," (III) TO RECLASSIFY EACH (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 3. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT OF OUR CERTIFICATE OF INCORPORATION TO INCREASE (I) THE TOTAL NUMBER OF SHARES OF OUR CAPITAL STOCK WHICH OUR COMPANY WILL HAVE THE AUTHORITY TO ISSUE, (II) THE NUMBER OF SHARES OF OUR CAPITAL STOCK DESIGNATED AS "COMMON STOCK," AND (III) THE NUMBER OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For LIBERTY INTERACTIVE CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol QVCA Meeting Date 02-Jun-2015 ISIN US53071M1045 Agenda 934216967 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL A. GEORGE For For 2 GREGORY B. MAFFEI For For 3 M. LAVOY ROBISON For For 2. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT AND RESTATEMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION (I) TO CHANGE THE NAME OF THE "INTERACTIVE GROUP" TO THE "QVC GROUP," (II) TO CHANGE THE NAME OF THE "LIBERTY INTERACTIVE COMMON STOCK" TO THE "QVC GROUP COMMON STOCK," (III) TO RECLASSIFY EACH (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 3. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT OF OUR CERTIFICATE OF INCORPORATION TO INCREASE (I) THE TOTAL NUMBER OF SHARES OF OUR CAPITAL STOCK WHICH OUR COMPANY WILL HAVE THE AUTHORITY TO ISSUE, (II) THE NUMBER OF SHARES OF OUR CAPITAL STOCK DESIGNATED AS "COMMON STOCK," AND (III) THE NUMBER OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For OCWEN FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol OCN Meeting Date 02-Jun-2015 ISIN US6757463095 Agenda 934227061 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PHYLLIS R. CALDWELL For For 2 RONALD M. FARIS For For 3 RONALD J. KORN For For 4 WILLIAM H. LACY For For 5 DEFOREST B. SOARIES JR. For For 6 ROBERT A. SALCETTI For For 7 BARRY N. WISH For For 8 ALAN J. BOWERS For For 2. RATIFICATION, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OCWEN FINANCIAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 03-Jun-2015 ISIN US25179M1036 Agenda 934194313 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BARBARA M. BAUMANN For For 2 JOHN E. BETHANCOURT For For 3 ROBERT H. HENRY For For 4 MICHAEL M. KANOVSKY For For 5 ROBERT A. MOSBACHER, JR For For 6 J. LARRY NICHOLS For For 7 DUANE C. RADTKE For For 8 MARY P. RICCIARDELLO For For 9 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. Management For For 4. ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. ADOPTION OF PROXY ACCESS BYLAW. Shareholder Against For 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against For 7. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against For 8. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 11-Jun-2015 ISIN US8725401090 Agenda 934208908 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1F. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1G. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1H. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1I. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For Ave Maria Catholic Values Fund July 1, 2014 - June 30, 2015 Investment Company Report ROWAN COMPANIES PLC Security G7665A101 Meeting Type Special Ticker Symbol RDC Meeting Date 15-Aug-2014 ISIN GB00B6SLMV12 Agenda 934053517 - Management Item Proposal Proposed by Vote For/Against Management 1. A SPECIAL RESOLUTION TO APPROVE THE CAPITAL REDUCTION PROPOSAL. Management For For BARNES & NOBLE, INC. Security Meeting Type Annual Ticker Symbol BKS Meeting Date 17-Sep-2014 ISIN US0677741094 Agenda 934065271 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GEORGE CAMPBELL JR. For For 2 MARK D. CARLETON For For 3 MICHAEL P. HUSEBY For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 2, 2015. Management For For COVIDIEN PLC Security G2554F113 Meeting Type Special Ticker Symbol COV Meeting Date 06-Jan-2015 ISIN IE00B68SQD29 Agenda 934104542 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE SCHEME OF ARRANGEMENT. Management For For 2. CANCELLATION OF COVIDIEN SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT. Management For For 3. DIRECTORS' AUTHORITY TO ALLOT SECURITIES AND APPLICATION OF RESERVES. Management For For 4. AMENDMENT TO ARTICLES OF ASSOCIATION. Management For For 5. CREATION OF DISTRIBUTABLE RESERVES OF NEW MEDTRONIC. Management For For 6. APPROVAL ON AN ADVISORY BASIS OF SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN COVIDIEN AND ITS NAMED EXECUTIVE OFFICERS. Management For For COVIDIEN PLC Security G2554F105 Meeting Type Special Ticker Symbol COV Meeting Date 06-Jan-2015 ISIN IE00B68SQD29 Agenda 934104554 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE SCHEME OF ARRANGEMENT. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2015 ISIN IE00B4BNMY34 Agenda 934111915 - Management Item Proposal Proposed by Vote For/Against Management 1A. RE-APPOINTMENT OF DIRECTOR: JAIME ARDILA Management For For 1B. RE-APPOINTMENT OF DIRECTOR: DINA DUBLON Management For For 1C. RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 1D. RE-APPOINTMENT OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. RE-APPOINTMENT OF DIRECTOR: MARJORIE MAGNER Management For For 1F. RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 1G. RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 1H. RE-APPOINTMENT OF DIRECTOR: GILLES C. PELISSON Management For For 1I. RE-APPOINTMENT OF DIRECTOR: PAULA A. PRICE Management For For 1J. RE-APPOINTMENT OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1K. RE-APPOINTMENT OF DIRECTOR: FRANK K. TANG Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG LLP ("KPMG") AS THE INDEPENDENT AUDITORS OF ACCENTURE AND TO AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 5. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 6. TO AUTHORIZE HOLDING THE 2 Management For For 7. TO AUTHORIZE ACCENTURE AND ITS SUBSIDIARIES TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For 8. TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY SHARES UNDER IRISH LAW. Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 12-Feb-2015 ISIN US92220P1057 Agenda 934113248 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY E. GUERTIN For For 2 DAVID J. ILLINGWORTH For For 3 R. NAUMANN-ETIENNE For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 18-Mar-2015 ISIN US4282361033 Agenda 934122285 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: SHUMEET BANERJI Management For For 1C. ELECTION OF DIRECTOR: ROBERT R. BENNETT Management For For 1D. ELECTION OF DIRECTOR: RAJIV L. GUPTA Management For For 1E. ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For 1F. ELECTION OF DIRECTOR: RAYMOND J. LANE Management For For 1G. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1H. ELECTION OF DIRECTOR: RAYMOND E. OZZIE Management For For 1I. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1K. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1L. ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2015. Management For For ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For STOCKHOLDER PROPOSAL RELATED TO ACTION BY WRITTEN CONSENT OF STOCKHOLDERS Shareholder Against For HALLIBURTON COMPANY Security Meeting Type Special Ticker Symbol HAL Meeting Date 27-Mar-2015 ISIN US4062161017 Agenda 934128073 - Management Item Proposal Proposed by Vote For/Against Management 1. PROPOSAL APPROVING THE ISSUANCE OF SHARES OF HALLIBURTON COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME), DATED AS OF NOVEMBER 16, 2014, AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES INCORPORATED. Management For For 2. PROPOSAL ADJOURNING THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES DESCRIBED IN THE FOREGOING PROPOSAL. Management For For BAKER HUGHES INCORPORATED Security Meeting Type Special Ticker Symbol BHI Meeting Date 27-Mar-2015 ISIN US0572241075 Agenda 934128100 - Management Item Proposal Proposed by Vote For/Against Management 1 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 16 , 2014, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES INCORPORATED. Management For For 2 APPROVE THE ADJOURNMENT OF THE BAKER HUGHES INCORPORATED SPECIAL MEETING OF STOCKHOLDERS IF NECESSARY OR ADVISABLE TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management For For 3 APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE TO BAKER HUGHES INCORPORATED'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 21-Apr-2015 ISIN US9029733048 Agenda 934134026 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1D. ELECTION OF DIRECTOR: KIMBERLY J. HARRIS Management For For 1E. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1F. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1K. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1L. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1M. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 1N. ELECTION OF DIRECTOR: SCOTT W. WINE Management For For 2. APPROVAL OF THE U.S. BANCORP 2 Management For For 3. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 24-Apr-2015 ISIN US0028241000 Agenda 934135977 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 24-Apr-2015 ISIN US0171751003 Agenda 934145447 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN G. FOOS Management For For 1B. ELECTION OF DIRECTOR: WILLIAM K. LAVIN Management For For 1C. ELECTION OF DIRECTOR: PHILLIP M. MARTINEAU Management For For 1D. ELECTION OF DIRECTOR: RAYMOND L.M. WONG Management For For 2. PROPOSAL TO APPROVE THE ALLEGHANY CORPORATION 2015 DIRECTORS' STOCK PLAN. Management For For 3. PROPOSAL TO APPROVE THE ALLEGHANY CORPORATION 2 Management For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 5. SAY-ON-PAY: ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 27-Apr-2015 ISIN US9130171096 Agenda 934137729 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1B. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1C. ELECTION OF DIRECTOR: GREGORY J. HAYES Management For For 1D. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1E. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1F. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1G. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1J. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1K. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 28-Apr-2015 ISIN US88076W1036 Agenda 934138149 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LISA R. BACUS Management For For 1B. ELECTION OF DIRECTOR: MICHAEL F. KOEHLER Management For For 1C. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1D. ELECTION OF DIRECTOR: JOHN G. SCHWARZ Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 28-Apr-2015 ISIN US6934751057 Agenda 934138896 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1B. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1C. ELECTION OF DIRECTOR: MARJORIE RODGERS CHESHIRE Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 28-Apr-2015 ISIN US3024913036 Agenda 934149471 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDUARDO E. CORDEIRO Management For For 1B. ELECTION OF DIRECTOR: G. PETER D'ALOIA Management For For 1C. ELECTION OF DIRECTOR: C. SCOTT GREER Management For For 1D. ELECTION OF DIRECTOR: K'LYNNE JOHNSON Management For For 1E. ELECTION OF DIRECTOR: PAUL J. NORRIS Management For For 1F. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1G. ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 28-Apr-2015 ISIN US9182041080 Agenda 934149522 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 JUAN ERNESTO DE BEDOUT For For 4 MARK S. HOPLAMAZIAN For For 5 ROBERT J. HURST For For 6 LAURA W. LANG For For 7 W. ALAN MCCOLLOUGH For For 8 CLARENCE OTIS, JR. For For 9 MATTHEW J. SHATTOCK For For 10 RAYMOND G. VIAULT For For 11 ERIC C. WISEMAN For For 2. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF VF'S 1 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For FLUOR CORPORATION Security Meeting Type Annual Ticker Symbol FLR Meeting Date 30-Apr-2015 ISIN US3434121022 Agenda 934139901 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Management For For 1F. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1G. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Management For For 1H. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1I. ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1J. ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 1K. ELECTION OF DIRECTOR: LYNN C. SWANN Management For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2015 ISIN US2686481027 Agenda 934146867 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1C. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1D. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1H. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1I. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1J. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1K. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1L. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 01-May-2015 ISIN GB00B6SLMV12 Agenda 934141146 - Management Item Proposal Proposed by Vote For/Against Management 1A. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS P. BURKE Management For For 1B. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: WILLIAM T. FOX III Management For For 1C. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SIR GRAHAM HEARNE Management For For 1D. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS R. HIX Management For For 1E. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SUZANNE P. NIMOCKS Management For For 1F. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: P. DEXTER PEACOCK Management For For 1G. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: JOHN J. QUICKE Management For For 1H. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: W. MATT RALLS Management For For 1I. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: TORE I. SANDVOLD Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 4. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE THE COMPANY'S U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 5. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S U.K. STATUTORY IMPLEMENTATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2014 (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For 6. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION AS REPORTED IN THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO COMPANIES SUBJECT TO SEC REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT). Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 04-May-2015 ISIN US7045491047 Agenda 934151414 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GREGORY H. BOYCE For For 2 WILLIAM A. COLEY For For 3 WILLIAM E. JAMES For For 4 ROBERT B. KARN III For For 5 GLENN L. KELLOW For For 6 HENRY E. LENTZ For For 7 ROBERT A. MALONE For For 8 WILLIAM C. RUSNACK For For 9 MICHAEL W. SUTHERLIN For For 10 JOHN F. TURNER For For 11 SANDRA A. VAN TREASE For For 12 HEATHER A. WILSON For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 4. APPROVAL OF OUR 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL ON PROXY ACCESS. Shareholder Against For KNOWLES CORPORATION Security 49926D109 Meeting Type Annual Ticker Symbol KN Meeting Date 05-May-2015 ISIN US49926D1090 Agenda 934143657 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT W. CREMIN For For 2 DIDIER HIRSCH For For 3 RONALD JANKOV For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. NONBINDING ADVISORY VOTE ON FISCAL 2 Management For For 4. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For 5. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION 2 Management For For PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 06-May-2015 ISIN US7185461040 Agenda 934145485 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. BRIAN FERGUSON Management For For 1B. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For 1C. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. TO CONSIDER AND VOTE ON A PROPOSAL TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE ON A MANAGEMENT PROPOSAL REGARDING THE ANNUAL ELECTION OF DIRECTORS. Management For For 5. TO CONSIDER AND VOTE ON A SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS REDUCTION GOALS. Shareholder Against For PULTEGROUP, INC. Security Meeting Type Annual Ticker Symbol PHM Meeting Date 06-May-2015 ISIN US7458671010 Agenda 934152050 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 BRYCE BLAIR For For 3 RICHARD J. DUGAS, JR. For For 4 THOMAS J. FOLLIARD For For 5 CHERYL W. GRISE For For 6 ANDRE J. HAWAUX For For 7 DEBRA J. KELLY-ENNIS For For 8 PATRICK J. O'LEARY For For 9 JAMES J. POSTL For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 07-May-2015 ISIN US7908491035 Agenda 934147340 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN W. BROWN Management For For 1B. ELECTION OF DIRECTOR: DANIEL J. STARKS Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. AMENDED AND RESTATED MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 6. TO ACT ON A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 12-May-2015 ISIN US9418481035 Agenda 934149635 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT PH.D For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER M.D. For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 12-May-2015 ISIN US0325111070 Agenda 934157959 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY R. CHASE Management For For 1B. ELECTION OF DIRECTOR KEVIN P. CHILTON Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: JOSEPH W. GORDER Management For For 1G. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1H. ELECTION OF DIRECTOR: MARK C. MCKINLEY Management For For 1I. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1J. ELECTION OF DIRECTOR: R.A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 5. STOCKHOLDER PROPOSAL - REPORT ON CARBON RISK. Shareholder Against For ANSYS, INC. Security 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 14-May-2015 ISIN US03662Q1058 Agenda 934159636 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: BRADFORD C. MORLEY Management For For 1B ELECTION OF DIRECTOR: PATRICK J. ZILVITIS Management For For 2. A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 14-May-2015 ISIN US0572241075 Agenda 934161287 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: LARRY D. BRADY Management For For 1B ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1C ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR Management For For 1D ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. EASTER, III Management For For 1F ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For 1G ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For 1H ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1I ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For 1J ELECTION OF DIRECTOR: JAMES A. LASH Management For For 1K ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For 1L ELECTION OF DIRECTOR: JAMES W. STEWART Management For For 1M ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For 2 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 15-May-2015 ISIN US9598021098 Agenda 934165146 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B. ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1C. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E. ELECTION OF DIRECTOR: JEFFREY A. JOERRES Management For For 1F. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G. ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1H. ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: ROBERT W. SELANDER Management For For 1J. ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 19-May-2015 ISIN US75281A1097 Agenda 934167342 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1B. ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1C. ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1D. ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS Management For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1G. ELECTION OF DIRECTOR: MARY RALPH LOWE Management For For 1H. ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1I. ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1J. ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 2. A PROPOSAL TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS OF AND FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. STOCKHOLDER PROPOSAL - REQUESTING ADOPTION OF A PROXY ACCESS BYLAW. Shareholder Against For VALEANT PHARMACEUTICALS INTERNATIONAL Security 91911K102 Meeting Type Annual Ticker Symbol VRX Meeting Date 19-May-2015 ISIN CA91911K1021 Agenda 934174599 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD H. FARMER Management For For 1B. ELECTION OF DIRECTOR: COLLEEN A. GOGGINS Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ANDERS O. LONNER Management For For 1E. ELECTION OF DIRECTOR: THEO MELAS- KYRIAZI Management For For 1F. ELECTION OF DIRECTOR: J. MICHAEL PEARSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT N. POWER Management For For 1H. ELECTION OF DIRECTOR: NORMA A. PROVENCIO Management For For 1I. ELECTION OF DIRECTOR: HOWARD B. SCHILLER Management For For 1J. ELECTION OF DIRECTOR: KATHARINE B. STEVENSON Management For For 1K. ELECTION OF DIRECTOR: JEFFREY W. UBBEN Management For For 2. THE APPROVAL, IN AN ADVISORY RESOLUTION, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSIONS CONTAINED IN THE MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT. Management For For 3. TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS FOR THE COMPANY TO HOLD OFFICE UNTIL THE CLOSE OF THE 2'S BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 20-May-2015 ISIN US7593516047 Agenda 934167051 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK J. SIEVERT For For 2 STANLEY B. TULIN For For 3 A. GREIG WOODRING For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For ADVANCE AUTO PARTS, INC. Security 00751Y106 Meeting Type Annual Ticker Symbol AAP Meeting Date 20-May-2015 ISIN US00751Y1064 Agenda 934171430 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. BERGSTROM For For 2 JOHN C. BROUILLARD For For 3 FIONA P. DIAS For For 4 JOHN F. FERRARO For For 5 DARREN R. JACKSON For For 6 ADRIANA KARABOUTIS For For 7 WILLIAM S. OGLESBY For For 8 J. PAUL RAINES For For 9 GILBERT T. RAY For For 10 CARLOS A. SALADRIGAS For For 11 O. TEMPLE SLOAN, III For For 12 JIMMIE L. WADE For For 2. APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 4. ADVISORY VOTE ON STOCKHOLDER PROPOSAL ON THE ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT IF PRESENTED AT THE ANNUAL MEETING. Shareholder Against For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 20-May-2015 ISIN US4062161017 Agenda 934172658 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: A.F. AL KHAYYAL Management For For 1B ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1C ELECTION OF DIRECTOR: J.R. BOYD Management For For 1D ELECTION OF DIRECTOR: M. CARROLL Management For For 1E ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1F ELECTION OF DIRECTOR: M.S. GERBER Management For For 1G ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1H ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K ELECTION OF DIRECTOR: J.A. MILLER Management For For 1L ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management For For 5. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY EMPLOYEE STOCK PURCHASE PLAN. Management For For GNC HOLDINGS INC. Security 36191G107 Meeting Type Annual Ticker Symbol GNC Meeting Date 21-May-2015 ISIN US36191G1076 Agenda 934171593 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL G. ARCHBOLD For For 2 JEFFREY P. BERGER For For 3 ALAN D. FELDMAN For For 4 MICHAEL F. HINES For For 5 AMY B. LANE For For 6 PHILIP E. MALLOTT For For 7 ROBERT F. MORAN For For 8 C. SCOTT O'HARA For For 9 RICHARD J. WALLACE For For 2 THE APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2014, AS DISCLOSED IN THE PROXY MATERIALS Management For For 3 APPROVAL OF THE ADOPTION OF THE COMPANY'S AMENDED AND RESTATED 2 Management Against Against 4 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 21-May-2015 ISIN US9046071083 Agenda 934201067 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CARY L. CHELDIN For For 2 LESTER A. AARON For For 3 ERWIN CHELDIN For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 DAVID T. RUSSELL For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 29-May-2015 ISIN US5486611073 Agenda 934184831 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 ANGELA F. BRALY For For 4 LAURIE Z. DOUGLAS For For 5 RICHARD W. DREILING For For 6 ROBERT L. JOHNSON For For 7 MARSHALL O. LARSEN For For 8 RICHARD K. LOCHRIDGE For For 9 JAMES H. MORGAN For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. ADVISORY APPROVAL OF LOWE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LOWE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 03-Jun-2015 ISIN US25179M1036 Agenda 934194313 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BARBARA M. BAUMANN For For 2 JOHN E. BETHANCOURT For For 3 ROBERT H. HENRY For For 4 MICHAEL M. KANOVSKY For For 5 ROBERT A. MOSBACHER, JR For For 6 J. LARRY NICHOLS For For 7 DUANE C. RADTKE For For 8 MARY P. RICCIARDELLO For For 9 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. Management For For 4. ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. ADOPTION OF PROXY ACCESS BYLAW. Shareholder Against For 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against For 7. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against For 8. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 10-Jun-2015 ISIN US1491231015 Agenda 934206699 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For 1C ELECTION OF DIRECTOR: JUAN GALLARDO Management For For 1D ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For 1E ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1F ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For 1G ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For 1H ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1I ELECTION OF DIRECTOR: DEBRA L. REED Management For For 1J ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. STOCKHOLDER PROPOSAL - STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - REVIEW OF HUMAN RIGHTS POLICY. Shareholder Against For KENNEDY-WILSON HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol KW Meeting Date 11-Jun-2015 ISIN US4893981070 Agenda 934221083 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. MCMORROW For For 2 KENT MOUTON For For 3 NORMAN CREIGHTON For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For CONSTELLIUM N.V. Security N22035104 Meeting Type Annual Ticker Symbol CSTM Meeting Date 11-Jun-2015 ISIN NL0010489522 Agenda 934235385 - Management Item Proposal Proposed by Vote For/Against Management 1. REMUNERATION OF NON-EXECUTIVE BOARD MEMBERS (AGENDA ITEM 4 (II)) Management For For 2. ADOPTION OF THE ANNUAL ACCOUNTS 2014 (AGENDA ITEM 5) Management For For 3. RELEASE FROM LIABILITY EXECUTIVE BOARD MEMBER (AGENDA ITEM 7) Management For For 4. RELEASE FROM LIABILITY NON-EXECUTIVE BOARD MEMBERS (AGENDA ITEM 8) Management For For 5. AUTHORIZATION TO THE BOARD TO ALLOW THE COMPANY TO ACQUIRE ITS OWN SHARES (AGENDA ITEM 9) Management For For 6A. RE-ELECTION OF DIRECTOR: GUY MAUGIS (AGENDA ITEM 10 (I)) Management For For 6B. RE-ELECTION OF DIRECTOR: MATTHEW H. NORD (AGENDA ITEM 10 (II)) Management For For 6C. RE-ELECTION OF DIRECTOR: WERNER P. PASCHKE (AGENDA ITEM 10 (III)) Management For For 6D. RE-ELECTION OF DIRECTOR: MICHIEL BRANDJES (AGENDA ITEM 10 (IV)) Management For For 6E. RE-ELECTION OF DIRECTOR: PHILIPPE C.A. GUILLEMOT (AGENDA ITEM 10 (V)) Management For For 6F. RE-ELECTION OF DIRECTOR: PETER F. HARTMAN (AGENDA ITEM 10 (VI)) Management For For 6G. RE-ELECTION OF DIRECTOR: JOHN ORMEROD (AGENDA ITEM 10 (VII)) Management For For 6H. RE-ELECTION OF DIRECTOR: LORI WALKER (AGENDA ITEM 10 (VIII)) Management For For 7. APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2015 (AGENDA ITEM 11) Management For For 8. CANCELLATION OF ORDINARY SHARES CLASS B (AGENDA ITEM 12) Management For For 9. AMENDMENT TO THE ARTICLES OF ASSOCIATION (AGENDA ITEM 13) Management For For CHICO'S FAS, INC. Security Meeting Type Annual Ticker Symbol CHS Meeting Date 25-Jun-2015 ISIN US1686151028 Agenda 934220473 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: ROSS E. ROEDER Management For For ELECTION OF DIRECTOR: ANDREA M. WEISS Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO APPROVE PAYMENTS UNDER CHICO'S FAS, INC.'S CASH BONUS INCENTIVE PLAN. Management For For INTERXION HOLDING N V Security N47279109 Meeting Type Annual Ticker Symbol INXN Meeting Date 30-Jun-2015 ISIN NL0009693779 Agenda 934250325 - Management Item Proposal Proposed by Vote For/Against Management 1. PROPOSAL TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR 2014. Management For For 2. PROPOSAL TO DISCHARGE THE MEMBERS OF OUR BOARD FROM CERTAIN LIABILITIES FOR THE FINANCIAL YEAR 2014. Management For For 3. PROPOSAL TO RE-APPOINT ROB RUIJTER AS NON-EXECUTIVE DIRECTOR, AS DESCRIBED IN THE PROXY STATEMENT. Management For For 4. PROPOSAL TO AWARD RESTRICTED SHARES TO OUR NON-EXECUTIVE DIRECTORS, AS DESCRIBED IN THE PROXY STATEMENT. Management For For 5. PROPOSAL TO AWARD PERFORMANCE SHARES TO OUR EXECUTIVE DIRECTOR, AS DESCRIBED IN THE PROXY STATEMENT. Management For For 6A. PROPOSAL TO DESIGNATE THE BOARD AS THE AUTHORIZED CORPORATE BODY, FOR A 18 MONTH PERIOD FROM THE DATE OF THIS ANNUAL GENERAL MEETING TO ISSUE (AND GRANT RIGHTS TO SUBSCRIBE FOR) 4,352,-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE COMPANY'S EMPLOYEE INCENTIVE SCHEMES. Management For For 6B. PROPOSAL TO DESIGNATE THE BOARD AS THE AUTHORIZED CORPORATE BODY, FOR A 18 MONTH PERIOD FROM THE DATE OF THIS ANNUAL GENERAL MEETING TO ISSUE (AND GRANT RIGHTS TO SUBSCRIBE FOR) SHARES UP TO 10% OF THE CURRENT AUTHORIZED SHARE CAPITAL OF THE COMPANY. Management For For 7. PROPOSAL TO APPOINT KPMG ACCOUNTANTS N.V. TO AUDIT OUR ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR 2015. Management For For Ave Maria Growth Fund July 1, 2014 - June 30, 2015 Investment Company Report PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 12-Aug-2014 ISIN US7401891053 Agenda 934051551 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK DONEGAN Management For For 1B. ELECTION OF DIRECTOR: DON R. GRABER Management For For 1C. ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1D. ELECTION OF DIRECTOR: DANIEL J. MURPHY Management For For 1E. ELECTION OF DIRECTOR: VERNON E. OECHSLE Management For For 1F. ELECTION OF DIRECTOR: ULRICH SCHMIDT Management For For 1G. ELECTION OF DIRECTOR: RICHARD L. WAMBOLD Management For For 1H. ELECTION OF DIRECTOR: TIMOTHY A. WICKS Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. SHAREHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 21-Aug-2014 ISIN US5850551061 Agenda 934055232 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 PREETHA REDDY For For 2. TO RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2 Management For For 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For CRACKER BARREL OLD COUNTRY STORE INC Security 22410J106 Meeting Type Annual Ticker Symbol CBRL Meeting Date 13-Nov-2014 ISIN US22410J1060 Agenda 934082289 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JAMES W. BRADFORD For For 2 THOMAS H. BARR For For 3 SANDRA B. COCHRAN For For 4 GLENN A. DAVENPORT For For 5 RICHARD J. DOBKIN For For 6 NORMAN E. JOHNSON For For 7 WILLIAM W. MCCARTEN For For 8 COLEMAN H. PETERSON For For 9 ANDREA M. WEISS For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT THAT ACCOMPANIES THIS NOTICE. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 21-Nov-2014 ISIN US2576511099 Agenda 934082621 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 TOD E. CARPENTER For For 2 JEFFREY NODDLE For For 3 AJITA G. RAJENDRA For For 2 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 03-Dec-2014 ISIN US2172041061 Agenda 934089702 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 8 THOMAS N. TRYFOROS For For 2. TO APPROVE THE COPART, INC. 2 Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2014 (SAY ON PAY VOTE). Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For MEDTRONIC, INC. Security Meeting Type Special Ticker Symbol MDT Meeting Date 06-Jan-2015 ISIN US5850551061 Agenda 934104364 - Management Item Proposal Proposed by Vote For/Against Management 1. TO ADOPT THE PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT, DATED AS OF JUNE 15, 2014, AMONG MEDTRONIC, INC., COVIDIEN PLC, MEDTRONIC HOLDINGS LIMITED (FORMERLY KNOWN AS KALANI I LIMITED), MAKANI II LIMITED, AVIATION ACQUISITION CO., INC. AND AVIATION MERGER SUB, LLC AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF NEW MEDTRONIC. Management For For 2. TO APPROVE THE REDUCTION OF THE SHARE PREMIUM ACCOUNT OF MEDTRONIC HOLDINGS LIMITED TO ALLOW FOR THE CREATION OF DISTRIBUTABLE RESERVES OF MEDTRONIC HOLDINGS LIMITED. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN MEDTRONIC, INC. AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION. Management For For 4. TO APPROVE ANY MOTION TO ADJOURN THE MEDTRONIC, INC. SPECIAL MEETING TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE (I) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEDTRONIC, INC. SPECIAL MEETING TO ADOPT THE PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF MEDTRONIC HOLDINGS LIMITED, (II) TO PROVIDE TO MEDTRONIC, INC. SHAREHOLDERS IN ADVANCE OF THE MEDTRONIC, INC. SPECIAL MEETING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2015 ISIN IE00B4BNMY34 Agenda 934111915 - Management Item Proposal Proposed by Vote For/Against Management 1A. RE-APPOINTMENT OF DIRECTOR: JAIME ARDILA Management For For 1B. RE-APPOINTMENT OF DIRECTOR: DINA DUBLON Management For For 1C. RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 1D. RE-APPOINTMENT OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. RE-APPOINTMENT OF DIRECTOR: MARJORIE MAGNER Management For For 1F. RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 1G. RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 1H. RE-APPOINTMENT OF DIRECTOR: GILLES C. PELISSON Management For For 1I. RE-APPOINTMENT OF DIRECTOR: PAULA A. PRICE Management For For 1J. RE-APPOINTMENT OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1K. RE-APPOINTMENT OF DIRECTOR: FRANK K. TANG Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG LLP ("KPMG") AS THE INDEPENDENT AUDITORS OF ACCENTURE AND TO AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 5. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 6. TO AUTHORIZE HOLDING THE 2 Management For For 7. TO AUTHORIZE ACCENTURE AND ITS SUBSIDIARIES TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For 8. TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY SHARES UNDER IRISH LAW. Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 12-Feb-2015 ISIN US92220P1057 Agenda 934113248 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY E. GUERTIN For For 2 DAVID J. ILLINGWORTH For For 3 R. NAUMANN-ETIENNE For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For PETSMART, INC. Security Meeting Type Special Ticker Symbol PETM Meeting Date 06-Mar-2015 ISIN US7167681060 Agenda 934123960 - Management Item Proposal Proposed by Vote For/Against Management 1. TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME, THE MERGER AGREEMENT"), DATED AS OF DECEMBER 14, 2014, BY AND AMONG PETSMART, INC., ARGOS HOLDINGS INC., A DELAWARE CORPORATION ("PARENT"), AND ARGOS MERGER SUB INC., A DELAWARE CORPORATION AND WHOLLY OWNED SUBSIDIARY OF PARENT. Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, SPECIFIED COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF PETSMART, INC. IN CONNECTION WITH THE MERGER. Management For For 3. TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING FROM TIME TO TIME, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 09-Mar-2015 ISIN US7475251036 Agenda 934118616 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1J. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1K. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1M. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1N. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1O. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. Management For For 3. TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For THE TORO COMPANY Security Meeting Type Annual Ticker Symbol TTC Meeting Date 17-Mar-2015 ISIN US8910921084 Agenda 934122766 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JANET K. COOPER For For 2 GARY L. ELLIS For For 3 GREGG W. STEINHAFEL For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE TORO COMPANY AMENDED AND RESTATED 2 Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 15-Apr-2015 ISIN US0673831097 Agenda 934143924 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. BARRETT Management For For 1B. ELECTION OF DIRECTOR: MARC C. BRESLAWSKY Management For For 1C. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1D. ELECTION OF DIRECTOR: JOHN C. KELLY Management For For 1E. ELECTION OF DIRECTOR: DAVID F. MELCHER Management For For 1F. ELECTION OF DIRECTOR: GAIL K. NAUGHTON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY M. RING Management For For 1H. ELECTION OF DIRECTOR: TOMMY G. THOMPSON Management For For 1I. ELECTION OF DIRECTOR: JOHN H. WEILAND Management For For 1J. ELECTION OF DIRECTOR: ANTHONY WELTERS Management For For 1K. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. TO APPROVE THE 2, INC., AS AMENDED AND RESTATED. Management For For 4. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 5. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 6. A SHAREHOLDER PROPOSAL RELATING TO SEPARATING THE CHAIR AND CEO ROLES. Shareholder Against For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 22-Apr-2015 ISIN US9780971035 Agenda 934148289 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROXANE DIVOL For For 2 JOSEPH R. GROMEK For For 3 BRENDA J. LAUDERBACK For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. AN ADVISORY RESOLUTION APPROVING COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 24-Apr-2015 ISIN US3841091040 Agenda 934135751 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM J. CARROLL Management For For 1B. ELECTION OF DIRECTOR: JACK W. EUGSTER Management For For 1C. ELECTION OF DIRECTOR: R. WILLIAM VAN SANT Management For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. APPROVAL OF THE GRACO INC. 2 Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 24-Apr-2015 ISIN US0028241000 Agenda 934135977 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 28-Apr-2015 ISIN US88076W1036 Agenda 934138149 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LISA R. BACUS Management For For 1B. ELECTION OF DIRECTOR: MICHAEL F. KOEHLER Management For For 1C. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1D. ELECTION OF DIRECTOR: JOHN G. SCHWARZ Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 28-Apr-2015 ISIN US7757111049 Agenda 934147857 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GARY W. ROLLINS For For 2 LARRY L. PRINCE For For 3 PAMELA R. ROLLINS For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2015. Management For For 3. TO AMEND THE CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK TO 375,500,000 SHARES. Management For For POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 30-Apr-2015 ISIN US7310681025 Agenda 934139557 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ANNETTE K. CLAYTON For For 2 KEVIN M. FARR For For 3 JOHN P. WIEHOFF For For 2. APPROVAL OF THE AMENDED AND RESTATED 2 Management Against Against 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 01-May-2015 ISIN US6745991058 Agenda 934153723 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE OCCIDENTAL PETROLEUM CORPORATION 2015 LONG- TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF INDEPENDENT AUDITORS Management For For 5. RECOVERY OF UNEARNED MANAGEMENT BONUSES Shareholder Against For 6. PROXY ACCESS Shareholder Against For 7. METHANE EMISSIONS AND FLARING Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS Shareholder Against For AMETEK INC. Security Meeting Type Annual Ticker Symbol AME Meeting Date 06-May-2015 ISIN US0311001004 Agenda 934159573 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JAMES R. MALONE Management For For ELECTION OF DIRECTOR: ELIZABETH R. VARET Management For For ELECTION OF DIRECTOR: DENNIS K. WILLIAMS Management For For 2. APPROVAL OF AMENDMENTS TO AMETEK, INC.'S CERTIFICATE OF INCORPORATION AND BY-LAWS TO PROVIDE STOCKHOLDERS CERTAIN RIGHTS TO CALL A SPECIAL MEETING. Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For C.H. ROBINSON WORLDWIDE, INC. Security 12541W209 Meeting Type Annual Ticker Symbol CHRW Meeting Date 07-May-2015 ISIN US12541W2098 Agenda 934147213 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT P. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT EZRILOV Management For For 1C. ELECTION OF DIRECTOR: WAYNE M. FORTUN Management For For 1D. ELECTION OF DIRECTOR: MARY J. STEELE GUILFOILE Management For For 1E. ELECTION OF DIRECTOR: JODEE A. KOZLAK Management For For 1F. ELECTION OF DIRECTOR: REBECCA KOENIG ROLOFF Management For For 1G. ELECTION OF DIRECTOR: BRIAN P. SHORT Management For For 1H. ELECTION OF DIRECTOR: JAMES B. STAKE Management For For 1I. ELECTION OF DIRECTOR: JOHN P. WIEHOFF Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE C.H. ROBINSON WORLDWIDE, INC. 2015 NON-EQUITY INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 07-May-2015 ISIN US2358511028 Agenda 934167025 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For 1B. ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For 1C. ELECTION OF DIRECTOR: THOMAS P. JOYCE, JR. Management For For 1D. ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For 1E. ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For 1F. ELECTION OF DIRECTOR: MITCHELL P. RALES Management For For 1G. ELECTION OF DIRECTOR: STEVEN M. RALES Management For For 1H. ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For 1I. ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 1J. ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURE POLICIES AND DIRECT AND INDIRECT POLITICAL EXPENDITURES. Shareholder Against For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 11-May-2015 ISIN US0214411003 Agenda 934153064 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B. ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1C. ELECTION OF DIRECTOR: A. BLAINE BOWMAN Management For For 1D. ELECTION OF DIRECTOR: ELISHA W. FINNEY Management For For 1E. ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1F. ELECTION OF DIRECTOR: KRISH A. PRABHU Management For For 1G. ELECTION OF DIRECTOR: SHANE V. ROBISON Management For For 1H. ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1I. ELECTION OF DIRECTOR: THOMAS H. WAECHTER Management For For 2. TO APPROVE AN AMENDMENT TO THE 2,000, Management For For 3. TO APPROVE AN AMENDMENT TO THE 1,000, Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 6. IF PROPERLY PRESENTED AT THE ANNUAL MEETING, TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR OF THE BOARD. Shareholder Against For COLFAX CORP Security Meeting Type Annual Ticker Symbol CFX Meeting Date 13-May-2015 ISIN US1940141062 Agenda 934162493 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MITCHELL P. RALES Management For For 1B. ELECTION OF DIRECTOR: STEVEN E. SIMMS Management For For 1C. ELECTION OF DIRECTOR: CLAY H. KIEFABER Management For For 1D. ELECTION OF DIRECTOR: PATRICK W. ALLENDER Management For For 1E. ELECTION OF DIRECTOR: THOMAS S. GAYNER Management For For 1F. ELECTION OF DIRECTOR: RHONDA L. JORDAN Management For For 1G. ELECTION OF DIRECTOR: SAN W. ORR, III Management For For 1H. ELECTION OF DIRECTOR: CLAYTON PERFALL Management For For 1I. ELECTION OF DIRECTOR: RAJIV VINNAKOTA Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS COLFAX CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 13-May-2015 ISIN US50540R4092 Agenda 934164548 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1C. ELECTION OF DIRECTOR: D. GARY GILLILAND, M.D., PH.D. Management For For 1D. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1E. ELECTION OF DIRECTOR: GARHENG KONG, M.D., PH.D. Management For For 1F. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1G. ELECTION OF DIRECTOR: PETER M. NEUPERT Management For For 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER Management For For 1I. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 14-May-2015 ISIN US0311621009 Agenda 934153672 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G. ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management For For 1H. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1I. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1J. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 1M. ELECTION OF DIRECTOR: DR. R. SANDERS WILLIAMS Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL (VOTE TABULATION). Shareholder Against For ANSYS, INC. Security 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 14-May-2015 ISIN US03662Q1058 Agenda 934159636 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: BRADFORD C. MORLEY Management For For 1B ELECTION OF DIRECTOR: PATRICK J. ZILVITIS Management For For 2. A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For VALEANT PHARMACEUTICALS INTERNATIONAL Security 91911K102 Meeting Type Annual Ticker Symbol VRX Meeting Date 19-May-2015 ISIN CA91911K1021 Agenda 934174599 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD H. FARMER Management For For 1B. ELECTION OF DIRECTOR: COLLEEN A. GOGGINS Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ANDERS O. LONNER Management For For 1E. ELECTION OF DIRECTOR: THEO MELAS- KYRIAZI Management For For 1F. ELECTION OF DIRECTOR: J. MICHAEL PEARSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT N. POWER Management For For 1H. ELECTION OF DIRECTOR: NORMA A. PROVENCIO Management For For 1I. ELECTION OF DIRECTOR: HOWARD B. SCHILLER Management For For 1J. ELECTION OF DIRECTOR: KATHARINE B. STEVENSON Management For For 1K. ELECTION OF DIRECTOR: JEFFREY W. UBBEN Management For For 2. THE APPROVAL, IN AN ADVISORY RESOLUTION, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSIONS CONTAINED IN THE MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT. Management For For 3. TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS FOR THE COMPANY TO HOLD OFFICE UNTIL THE CLOSE OF THE 2'S BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 20-May-2015 ISIN US7782961038 Agenda 934164841 - Management Item Proposal Proposed by Vote For/Against Management 1A) ELECTION OF DIRECTOR: MICHAEL BALMUTH Management For For 1B) ELECTION OF DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BUSH Management For For 1D) ELECTION OF DIRECTOR: NORMAN A. FERBER Management For For 1E) ELECTION OF DIRECTOR: SHARON D. GARRETT Management For For 1F) ELECTION OF DIRECTOR: STEPHEN D. MILLIGAN Management For For 1G) ELECTION OF DIRECTOR: GEORGE P. ORBAN Management For For 1H) ELECTION OF DIRECTOR: MICHAEL O'SULLIVAN Management For For 1I) ELECTION OF DIRECTOR: LAWRENCE S. PEIROS Management For For 1J) ELECTION OF DIRECTOR: GREGORY L. QUESNEL Management For For 1K) ELECTION OF DIRECTOR: BARBARA RENTLER Management For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 600,000,,000,000,000 SHARES. Management For For 3. TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN ("ESPP") TO INCREASE THE ESPP'S SHARE RESERVE BY 2,500,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 5. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. Management For For DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 20-May-2015 ISIN US25470F1049 Agenda 934171187 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BECK For For 2 J. DAVID WARGO For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF THE DISCOVERY COMMUNICATIONS, INC. 2005 NON- EMPLOYEE DIRECTOR INCENTIVE PLAN, AS AMENDED. Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO REPORT ON PLANS TO INCREASE DIVERSE REPRESENTATION ON THE BOARD. Shareholder Against For EXPEDITORS INT'L OF WASHINGTON, INC. Security Meeting Type Annual Ticker Symbol EXPD Meeting Date 21-May-2015 ISIN US3021301094 Agenda 934178080 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management For For 1B ELECTION OF DIRECTOR: MARK A. EMMERT Management For For 1C ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management For For 1D ELECTION OF DIRECTOR: MICHAEL J. MALONE Management For For 1E ELECTION OF DIRECTOR: RICHARD B. MCCUNE Management For For 1F ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management For For 1G ELECTION OF DIRECTOR: JEFFREY S. MUSSER Management For For 1H ELECTION OF DIRECTOR: LIANE J. PELLETIER Management For For 1I ELECTION OF DIRECTOR: JAMES L.K. WANG Management For For 1J ELECTION OF DIRECTOR: TAY YOSHITANI Management For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 APPROVE 2 Management For For 4 RATIFICATION OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5 ADVISORY VOTE TO APPROVE COMPANY- SPONSORED PROXY ACCESS FRAMEWORK. Management For For 6 SHAREHOLDER PROPOSAL: PROXY ACCESS. Shareholder Against For 7 SHAREHOLDER PROPOSAL: PERFORMANCE-BASED EXECUTIVE EQUITY AWARDS. Shareholder Against For 8 SHAREHOLDER PROPOSAL: NO ACCELERATED VESTING OF EQUITY AWARDS. Shareholder Against For 9 SHAREHOLDER PROPOSAL: RETAIN SIGNIFICANT STOCK FROM EQUITY COMPENSATION. Shareholder Against For 10 SHAREHOLDER PROPOSAL: RECOVERY OF UNEARNED MANAGEMENT BONUSES. Shareholder Against For EQUINIX, INC. Security 29444U700 Meeting Type Annual Ticker Symbol EQIX Meeting Date 27-May-2015 ISIN US29444U7000 Agenda 934214090 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS BARTLETT For For 2 GARY HROMADKO For For 3 SCOTT KRIENS For For 4 WILLIAM LUBY For For 5 IRVING LYONS, III For For 6 CHRISTOPHER PAISLEY For For 7 STEPHEN SMITH For For 8 PETER VAN CAMP For For 2. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For THE BUCKLE, INC. Security Meeting Type Annual Ticker Symbol BKE Meeting Date 29-May-2015 ISIN US1184401065 Agenda 934189754 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 D. HIRSCHFELD For For 2 D. NELSON For For 3 K. RHOADS For For 4 J. SHADA For For 5 R. CAMPBELL For For 6 B. FAIRFIELD For For 7 B. HOBERMAN For For 8 J. PEETZ For For 9 M. HUSS For For 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 30, 2016 Management For For 3 PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For 4 PROPOSAL TO AMEND THE COMPANY'S 2 Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 02-Jun-2015 ISIN US1924461023 Agenda 934192129 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: MICHAEL PATSALOS-FOX Management For For 1B. ELECTION OF CLASS II DIRECTOR: ROBERT E. WEISSMAN Management For For 1C. ELECTION OF CLASS III DIRECTOR: FRANCISCO D'SOUZA Management For For 1D. ELECTION OF CLASS III DIRECTOR: JOHN N. FOX, JR. Management For For 1E. ELECTION OF CLASS III DIRECTOR: LEO S. MACKAY, JR. Management For For 1F. ELECTION OF CLASS III DIRECTOR: THOMAS M. WENDEL Management For For 2. APPROVAL, ON AN ADVISORY (NON- BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 4. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE STEPS NECESSARY TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 09-Jun-2015 ISIN US57636Q1040 Agenda 934206295 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 Management For For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 11-Jun-2015 ISIN US8725401090 Agenda 934208908 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1F. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1G. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1H. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1I. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For Ave Maria Rising Dividend Fund July 1, 2014 - June 30, 2015 Investment Company Report MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 25-Aug-2014 ISIN US5950171042 Agenda 934058959 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 MATTHEW W. CHAPMAN For For 3 L.B. DAY For For 4 ESTHER L. JOHNSON For For 5 WADE F. MEYERCORD For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For 3. TO AMEND MICROCHIP'S 2, 2024. Management For For 4. TO AMEND MICROCHIP'S 1, 2024. Management For For 5. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 15-Oct-2014 ISIN US7043261079 Agenda 934073343 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 19-Nov-2014 ISIN US1890541097 Agenda 934080297 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C. ELECTION OF DIRECTOR: BENNO DORER Management For For 1D. ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E. ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F. ELECTION OF DIRECTOR: ESTHER LEE Management For For 1G. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1H. ELECTION OF DIRECTOR: JEFFREY NODDLE Management For For 1I. ELECTION OF DIRECTOR: ROGELIO REBOLLEDO Management For For 1J. ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1K. ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 19-Nov-2014 ISIN US8718291078 Agenda 934082328 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B. ELECTION OF DIRECTOR: JUDITH B. CRAVEN, M.D. Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For 1E. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1G. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1H. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 1I. ELECTION OF DIRECTOR: RICHARD G. TILGHMAN Management For For 1J. ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2, AS A SUCCESSOR TO SYSCO'S 1974 EMPLOYEES' STOCK PURCHASE PLAN. Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 20-Nov-2014 ISIN US17275R1023 Agenda 934082215 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1E. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1F. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1G. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1I. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 5. APPROVAL TO RECOMMEND THAT CISCO ESTABLISH A PUBLIC POLICY COMMITTEE OF THE BOARD. Shareholder Against For 6. APPROVAL TO REQUEST THE BOARD TO AMEND CISCO'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS FOR SPECIFIED CATEGORIES OF SHAREHOLDERS. Shareholder Against For 7. APPROVAL TO REQUEST CISCO TO PROVIDE A SEMIANNUAL REPORT ON POLITICAL-RELATED CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For COVIDIEN PLC Security G2554F113 Meeting Type Special Ticker Symbol COV Meeting Date 06-Jan-2015 ISIN IE00B68SQD29 Agenda 934104542 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE SCHEME OF ARRANGEMENT. Management For For 2. CANCELLATION OF COVIDIEN SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT. Management For For 3. DIRECTORS' AUTHORITY TO ALLOT SECURITIES AND APPLICATION OF RESERVES. Management For For 4. AMENDMENT TO ARTICLES OF ASSOCIATION. Management For For 5. CREATION OF DISTRIBUTABLE RESERVES OF NEW MEDTRONIC. Management For For 6. APPROVAL ON AN ADVISORY BASIS OF SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN COVIDIEN AND ITS NAMED EXECUTIVE OFFICERS. Management For For COVIDIEN PLC Security G2554F105 Meeting Type Special Ticker Symbol COV Meeting Date 06-Jan-2015 ISIN IE00B68SQD29 Agenda 934104554 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE SCHEME OF ARRANGEMENT. Management For For JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 28-Jan-2015 ISIN US4783661071 Agenda 934108603 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 NATALIE A. BLACK For For 2 RAYMOND L. CONNER For For 3 RICHARD GOODMAN For For 4 WILLIAM H. LACY For For 5 ALEX A. MOLINAROLI For For 6 MARK P. VERGNANO For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2015. Management For For 3. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 03-Feb-2015 ISIN US2910111044 Agenda 934110052 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 A.F. GOLDEN* For For 2 W.R. JOHNSON* For For 3 C. KENDLE* For For 4 J.S. TURLEY* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE EMERSON ELECTRIC CO. 2 Management For For 4. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. Management For For 5. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 7. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 8. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For PETSMART, INC. Security Meeting Type Special Ticker Symbol PETM Meeting Date 06-Mar-2015 ISIN US7167681060 Agenda 934123960 - Management Item Proposal Proposed by Vote For/Against Management 1. TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME, THE MERGER AGREEMENT"), DATED AS OF DECEMBER 14, 2014, BY AND AMONG PETSMART, INC., ARGOS HOLDINGS INC., A DELAWARE CORPORATION ("PARENT"), AND ARGOS MERGER SUB INC., A DELAWARE CORPORATION AND WHOLLY OWNED SUBSIDIARY OF PARENT. Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, SPECIFIED COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF PETSMART, INC. IN CONNECTION WITH THE MERGER. Management For For 3. TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING FROM TIME TO TIME, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 09-Mar-2015 ISIN US7475251036 Agenda 934118616 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1J. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1K. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1M. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1N. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1O. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. Management For For 3. TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For FRANKLIN RESOURCES, INC. Security Meeting Type Annual Ticker Symbol BEN Meeting Date 11-Mar-2015 ISIN US3546131018 Agenda 934119872 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: MARIANN BYERWALTER Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1F. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1G. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1H. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1I. ELECTION OF DIRECTOR: SETH H. WAUGH Management For For 1J. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. Management For For 3. TO SUBMIT FOR RE-APPROVAL THE MATERIAL TERMS OF THE PERFORMANCE GOALS INCLUDED IN THE COMPANY'S 2(M) OF THE INTERNAL REVENUE CODE. Management For For HALLIBURTON COMPANY Security Meeting Type Special Ticker Symbol HAL Meeting Date 27-Mar-2015 ISIN US4062161017 Agenda 934128073 - Management Item Proposal Proposed by Vote For/Against Management 1. PROPOSAL APPROVING THE ISSUANCE OF SHARES OF HALLIBURTON COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME), DATED AS OF NOVEMBER 16, 2014, AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES INCORPORATED. Management For For 2. PROPOSAL ADJOURNING THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES DESCRIBED IN THE FOREGOING PROPOSAL. Management For For BAKER HUGHES INCORPORATED Security Meeting Type Special Ticker Symbol BHI Meeting Date 27-Mar-2015 ISIN US0572241075 Agenda 934128100 - Management Item Proposal Proposed by Vote For/Against Management 1 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 16 , 2014, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES INCORPORATED. Management For For 2 APPROVE THE ADJOURNMENT OF THE BAKER HUGHES INCORPORATED SPECIAL MEETING OF STOCKHOLDERS IF NECESSARY OR ADVISABLE TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management For For 3 APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE TO BAKER HUGHES INCORPORATED'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For FIFTH THIRD BANCORP Security Meeting Type Annual Ticker Symbol FITB Meeting Date 14-Apr-2015 ISIN US3167731005 Agenda 934130066 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management For For 1B. ELECTION OF DIRECTOR: B. EVAN BAYH III Management For For 1C. ELECTION OF DIRECTOR: KATHERINE B. BLACKBURN Management For For 1D. ELECTION OF DIRECTOR: ULYSSES L. BRIDGEMAN, JR. Management For For 1E. ELECTION OF DIRECTOR: EMERSON L. BRUMBACK Management For For 1F. ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For 1G. ELECTION OF DIRECTOR: GARY R. HEMINGER Management For For 1H. ELECTION OF DIRECTOR: JEWELL D. HOOVER Management For For 1I. ELECTION OF DIRECTOR: KEVIN T. KABAT Management For For 1J. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1K. ELECTION OF DIRECTOR: HENDRIK G. MEIJER Management For For 1L. ELECTION OF DIRECTOR: MARSHA C. WILLIAMS Management For For 2. APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT EXTERNAL AUDIT FIRM. Management For For 3. AN ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. AN ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. (SEE PROXY STATEMENT FOR FULL PROPOSAL). Management 1 Year For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 14-Apr-2015 ISIN US0640581007 Agenda 934146590 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH J. ECHEVARRIA Management For For 1C. ELECTION OF DIRECTOR: EDWARD P. GARDEN Management For For 1D. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1E. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1F. ELECTION OF DIRECTOR: JOHN M. HINSHAW Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1I. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1J. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1K. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1M. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1N. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2015. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 21-Apr-2015 ISIN US9029733048 Agenda 934134026 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1D. ELECTION OF DIRECTOR: KIMBERLY J. HARRIS Management For For 1E. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1F. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1K. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1L. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1M. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 1N. ELECTION OF DIRECTOR: SCOTT W. WINE Management For For 2. APPROVAL OF THE U.S. BANCORP 2 Management For For 3. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 22-Apr-2015 ISIN US9780971035 Agenda 934148289 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROXANE DIVOL For For 2 JOSEPH R. GROMEK For For 3 BRENDA J. LAUDERBACK For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. AN ADVISORY RESOLUTION APPROVING COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 24-Apr-2015 ISIN US0028241000 Agenda 934135977 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 27-Apr-2015 ISIN US9130171096 Agenda 934137729 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1B. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1C. ELECTION OF DIRECTOR: GREGORY J. HAYES Management For For 1D. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1E. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1F. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1G. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1J. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1K. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 28-Apr-2015 ISIN US6934751057 Agenda 934138896 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1B. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1C. ELECTION OF DIRECTOR: MARJORIE RODGERS CHESHIRE Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 28-Apr-2015 ISIN US0549371070 Agenda 934141261 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JENNIFER S. BANNER Management For For 1B. ELECTION OF DIRECTOR: K. DAVID BOYER, JR. Management For For 1C. ELECTION OF DIRECTOR: ANNA R. CABLIK Management For For 1D. ELECTION OF DIRECTOR: RONALD E. DEAL Management For For 1E. ELECTION OF DIRECTOR: JAMES A. FAULKNER Management For For 1F. ELECTION OF DIRECTOR: I. PATRICIA HENRY Management For For 1G. ELECTION OF DIRECTOR: JOHN P. HOWE III, M.D. Management For For 1H. ELECTION OF DIRECTOR: ERIC C. KENDRICK Management For For 1I. ELECTION OF DIRECTOR: KELLY S. KING Management For For 1J. ELECTION OF DIRECTOR: LOUIS B. LYNN, PH.D. Management For For 1K. ELECTION OF DIRECTOR: EDWARD C. MILLIGAN Management For For 1L. ELECTION OF DIRECTOR: CHARLES A. PATTON Management For For 1M. ELECTION OF DIRECTOR: NIDO R. QUBEIN Management For For 1N. ELECTION OF DIRECTOR: TOLLIE W. RICH, JR. Management For For 1O. ELECTION OF DIRECTOR: THOMAS E. SKAINS Management For For 1P. ELECTION OF DIRECTOR: THOMAS N. THOMPSON Management For For 1Q. ELECTION OF DIRECTOR: EDWIN H. WELCH, PH.D. Management For For 1R. ELECTION OF DIRECTOR: STEPHEN T. WILLIAMS Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 4. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF INCENTIVE COMPENSATION TO SENIOR EXECUTIVES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 29-Apr-2015 ISIN US1912161007 Agenda 934138163 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: MARC BOLLAND Management For For 1D. ELECTION OF DIRECTOR: ANA BOTIN Management For For 1E. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1F. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1G. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1H. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1I. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1J. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1K. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1L. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1M. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1N. ELECTION OF DIRECTOR: SAM NUNN Management For For 1O. ELECTION OF DIRECTOR: DAVID B. WEINBERG Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 4. SHAREOWNER PROPOSAL REGARDING PROXY ACCESS Shareholder Against For 5. SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Against For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 29-Apr-2015 ISIN US3848021040 Agenda 934139800 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RODNEY C. ADKINS For For 2 BRIAN P. ANDERSON For For 3 V. ANN HAILEY For For 4 WILLIAM K. HALL For For 5 STUART L. LEVENICK For For 6 NEIL S. NOVICH For For 7 MICHAEL J. ROBERTS For For 8 GARY L. ROGERS For For 9 JAMES T. RYAN For For 10 E. SCOTT SANTI For For 11 JAMES D. SLAVIK For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4 PROPOSAL TO APPROVE THE W.W. GRAINGER, INC. 2 Management For For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 01-May-2015 ISIN US6745991058 Agenda 934153723 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE OCCIDENTAL PETROLEUM CORPORATION 2015 LONG- TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF INDEPENDENT AUDITORS Management For For 5. RECOVERY OF UNEARNED MANAGEMENT BONUSES Shareholder Against For 6. PROXY ACCESS Shareholder Against For 7. METHANE EMISSIONS AND FLARING Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 07-May-2015 ISIN US9113121068 Agenda 934142871 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID P. ABNEY Management For For 1B. ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E. ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1G. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1H. ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1I. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1J. ELECTION OF DIRECTOR: JOHN T. STANKEY Management For For 1K. ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1L. ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For 6. SHAREOWNER PROPOSAL REGARDING TAX GROSS-UPS PAYMENTS TO SENIOR EXECUTIVES. Shareholder Against For C.H. ROBINSON WORLDWIDE, INC. Security 12541W209 Meeting Type Annual Ticker Symbol CHRW Meeting Date 07-May-2015 ISIN US12541W2098 Agenda 934147213 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT P. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT EZRILOV Management For For 1C. ELECTION OF DIRECTOR: WAYNE M. FORTUN Management For For 1D. ELECTION OF DIRECTOR: MARY J. STEELE GUILFOILE Management For For 1E. ELECTION OF DIRECTOR: JODEE A. KOZLAK Management For For 1F. ELECTION OF DIRECTOR: REBECCA KOENIG ROLOFF Management For For 1G. ELECTION OF DIRECTOR: BRIAN P. SHORT Management For For 1H. ELECTION OF DIRECTOR: JAMES B. STAKE Management For For 1I. ELECTION OF DIRECTOR: JOHN P. WIEHOFF Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE C.H. ROBINSON WORLDWIDE, INC. 2015 NON-EQUITY INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 07-May-2015 ISIN US7908491035 Agenda 934147340 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN W. BROWN Management For For 1B. ELECTION OF DIRECTOR: DANIEL J. STARKS Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. AMENDED AND RESTATED MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 6. TO ACT ON A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 07-May-2015 ISIN US2600031080 Agenda 934150537 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1B. ELECTION OF DIRECTOR: J-P. M. ERGAS Management For For 1C. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1D. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1E. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1F. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1G. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1H. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1I. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1J. ELECTION OF DIRECTOR: S.M. TODD Management For For 1K. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1L. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Shareholder Against For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 08-May-2015 ISIN US8998961044 Agenda 934146792 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E.V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE MEASURES UNDER THE TUPPERWARE BRANDS CORPORATION 2 Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 08-May-2015 ISIN US4523081093 Agenda 934147883 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management For For 1C. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For 1D. ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1E. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1F. ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For 1G. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1H. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For 1I. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For 1J. ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For 1K. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE ILLINOIS TOOL WORKS INC. 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVAL OF A NON-BINDING STOCKHOLDER PROPOSAL TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 12-May-2015 ISIN US88579Y1010 Agenda 934147162 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: SONDRA L. BARBOUR Management For For 1C. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management For For 1D. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1E. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1H. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 14-May-2015 ISIN US6558441084 Agenda 934142530 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN, IV Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 4. APPROVAL OF THE AMENDED EXECUTIVE MANAGEMENT INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 5. APPROVAL OF THE AMENDED LONG-TERM INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 14-May-2015 ISIN US0572241075 Agenda 934161287 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: LARRY D. BRADY Management For For 1B ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1C ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR Management For For 1D ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. EASTER, III Management For For 1F ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For 1G ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For 1H ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1I ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For 1J ELECTION OF DIRECTOR: JAMES A. LASH Management For For 1K ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For 1L ELECTION OF DIRECTOR: JAMES W. STEWART Management For For 1M ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For 2 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management For For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 20-May-2015 ISIN US7782961038 Agenda 934164841 - Management Item Proposal Proposed by Vote For/Against Management 1A) ELECTION OF DIRECTOR: MICHAEL BALMUTH Management For For 1B) ELECTION OF DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BUSH Management For For 1D) ELECTION OF DIRECTOR: NORMAN A. FERBER Management For For 1E) ELECTION OF DIRECTOR: SHARON D. GARRETT Management For For 1F) ELECTION OF DIRECTOR: STEPHEN D. MILLIGAN Management For For 1G) ELECTION OF DIRECTOR: GEORGE P. ORBAN Management For For 1H) ELECTION OF DIRECTOR: MICHAEL O'SULLIVAN Management For For 1I) ELECTION OF DIRECTOR: LAWRENCE S. PEIROS Management For For 1J) ELECTION OF DIRECTOR: GREGORY L. QUESNEL Management For For 1K) ELECTION OF DIRECTOR: BARBARA RENTLER Management For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 600,000,,000,000,000 SHARES. Management For For 3. TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN ("ESPP") TO INCREASE THE ESPP'S SHARE RESERVE BY 2,500,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 5. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 20-May-2015 ISIN US4062161017 Agenda 934172658 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: A.F. AL KHAYYAL Management For For 1B ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1C ELECTION OF DIRECTOR: J.R. BOYD Management For For 1D ELECTION OF DIRECTOR: M. CARROLL Management For For 1E ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1F ELECTION OF DIRECTOR: M.S. GERBER Management For For 1G ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1H ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K ELECTION OF DIRECTOR: J.A. MILLER Management For For 1L ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management For For 5. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY EMPLOYEE STOCK PURCHASE PLAN. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 21-May-2015 ISIN US4581401001 Agenda 934160766 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANEEL BHUSRI Management For For 1C. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1D. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1E. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1F. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1G. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1H. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1I. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1J. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 Management Against Against 5. APPROVAL OF EXTENSION OF THE 2 Management Against Against 6. STOCKHOLDER PROPOSAL ENTITLED "HOLY LAND PRINCIPLES" Shareholder Against For 7. STOCKHOLDER PROPOSAL ON WHETHER THE CHAIRMAN OF THE BOARD SHOULD BE AN INDEPENDENT DIRECTOR Shareholder Against For 8. STOCKHOLDER PROPOSAL ON WHETHER TO ADOPT AN ALTERNATIVE VOTE COUNTING STANDARD Shareholder Against For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 21-May-2015 ISIN US4180561072 Agenda 934174791 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 KENNETH A. BRONFIN For For 4 MICHAEL R. BURNS For For 5 LISA GERSH For For 6 BRIAN D. GOLDNER For For 7 ALAN G. HASSENFELD For For 8 TRACY A. LEINBACH For For 9 EDWARD M. PHILIP For For 10 RICHARD S. STODDART For For 11 LINDA K. ZECHER For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2 Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 4. SHAREHOLDER PROPOSAL: PROXY ACCESS Shareholder Against For 5. SHAREHOLDER PROPOSAL: POST- TERMINATION HOLDING PERIOD FOR PORTION OF EQUITY HELD BY SENIOR EXECUTIVES Shareholder Against For 6. SHAREHOLDER PROPOSAL: LIMITATION ON VESTING OF EQUITY HELD BY SENIOR EXECUTIVES FOLLOWING A CHANGE IN CONTROL Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 27-May-2015 ISIN US30231G1022 Agenda 934184665 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 D.R. OBERHELMAN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. PROXY ACCESS BYLAW () Shareholder Against For 6. CLIMATE EXPERT ON BOARD () Shareholder Against For 7. BOARD QUOTA FOR WOMEN () Shareholder Against For 8. REPORT ON COMPENSATION FOR WOMEN () Shareholder Against For 9. REPORT ON LOBBYING () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For REPORT ON HYDRAULIC FRACTURING () Shareholder Against For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 29-May-2015 ISIN US5486611073 Agenda 934184831 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 ANGELA F. BRALY For For 4 LAURIE Z. DOUGLAS For For 5 RICHARD W. DREILING For For 6 ROBERT L. JOHNSON For For 7 MARSHALL O. LARSEN For For 8 RICHARD K. LOCHRIDGE For For 9 JAMES H. MORGAN For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. ADVISORY APPROVAL OF LOWE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LOWE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 10-Jun-2015 ISIN US1491231015 Agenda 934206699 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For 1C ELECTION OF DIRECTOR: JUAN GALLARDO Management For For 1D ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For 1E ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1F ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For 1G ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For 1H ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1I ELECTION OF DIRECTOR: DEBRA L. REED Management For For 1J ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. STOCKHOLDER PROPOSAL - STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - REVIEW OF HUMAN RIGHTS POLICY. Shareholder Against For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 11-Jun-2015 ISIN US8725401090 Agenda 934208908 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1F. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1G. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1H. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1I. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For Ave Maria Opportunity Fund July 1, 2014 - June 30, 2015 Investment Company Report COMPUTER SERVICES, INC. Security 20539A105 Meeting Type Annual Ticker Symbol CSVI Meeting Date 01-Jul-2014 ISIN US20539A1051 Agenda 934035052 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RICHARD A. ANDERSON For For 2 BRUCE R. GALL For For 3 JOHN A. WILLIAMS For For 2. SHAREHOLDER RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2015. Management For For ULTRATECH, INC. Security Meeting Type Annual Ticker Symbol UTEK Meeting Date 15-Jul-2014 ISIN US9040341052 Agenda 934038060 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ARTHUR W. ZAFIROPOULO For For 2 JOEL F. GEMUNDER For For 3 NICHOLAS KONIDARIS For For 4 DENNIS R. RANEY For For 5 HENRI RICHARD For For 6 RICK TIMMINS For For 7 MICHAEL CHILD For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For CONRAD INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol CNRD Meeting Date 14-Aug-2014 ISIN US2083051027 Agenda 934055434 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CECIL A. HERNANDEZ For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Special Ticker Symbol RDC Meeting Date 15-Aug-2014 ISIN GB00B6SLMV12 Agenda 934053517 - Management Item Proposal Proposed by Vote For/Against Management 1. A SPECIAL RESOLUTION TO APPROVE THE CAPITAL REDUCTION PROPOSAL. Management For For QLOGIC CORPORATION Security Meeting Type Annual Ticker Symbol QLGC Meeting Date 25-Aug-2014 ISIN US7472771010 Agenda 934058670 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN T. DICKSON Management For For 1B. ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For 1C. ELECTION OF DIRECTOR: CHRISTINE KING Management For For 1D. ELECTION OF DIRECTOR: D. SCOTT MERCER Management For For 1E. ELECTION OF DIRECTOR: PRASAD L. RAMPALLI Management For For 1F. ELECTION OF DIRECTOR: GEORGE D. WELLS Management For For 1G. ELECTION OF DIRECTOR: WILLIAM M. ZEITLER Management For For 2. APPROVAL OF AMENDMENTS TO THE QLOGIC CORPORATION 2, AS AMENDED, INCLUDING, WITHOUT LIMITATION, AN AMENDMENT TO EXTEND THE TERM OF THE PLAN BY 10 YEARS. Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BARNES & NOBLE, INC. Security Meeting Type Annual Ticker Symbol BKS Meeting Date 17-Sep-2014 ISIN US0677741094 Agenda 934065271 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GEORGE CAMPBELL JR. For For 2 MARK D. CARLETON For For 3 MICHAEL P. HUSEBY For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 2, 2015. Management For For HUDSON TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol HDSN Meeting Date 17-Sep-2014 ISIN US4441441098 Agenda 934066576 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DOMINIC J. MONETTA# For For 2 KEVIN J. ZUGIBE# For For 3 RICHARD PARRILLO$ For For 4 ERIC A. PROUTY$ For For 2. APPROVAL OF THE AMENDMENT TO THE COMPANY'S BY-LAWS TO CHANGE THE BOARD CLASSIFICATION FROM TWO CLASSES TO THREE CLASSES. Management Against Against 3. APPROVAL OF THE COMPANY'S 2 Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For FEDFIRST FINANCIAL CORPORATION Security 31429C101 Meeting Type Special Ticker Symbol FFCO Meeting Date 26-Sep-2014 ISIN US31429C1018 Agenda 934069229 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 14, 2014, BY AND BETWEEN CB FINANCIAL SERVICES, INC. AND FEDFIRST FINANCIAL CORPORATION. Management For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION TO BE PAID TO THE NAMED EXECUTIVE OFFICERS OF FEDFIRST FINANCIAL CORPORATION IF THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DESCRIBED ABOVE, IS CONSUMMATED. Management For For 3. TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AGREEMENT. Management For For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 06-Nov-2014 ISIN US0538071038 Agenda 934078507 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM J. AMELIO Management For For 1B. ELECTION OF DIRECTOR: J. VERONICA BIGGINS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. BRADLEY Management For For 1D. ELECTION OF DIRECTOR: R. KERRY CLARK Management For For 1E. ELECTION OF DIRECTOR: RICHARD HAMADA Management For For 1F. ELECTION OF DIRECTOR: JAMES A. LAWRENCE Management For For 1G. ELECTION OF DIRECTOR: AVID MODJTABAI Management For For 1H. ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For 1I. ELECTION OF DIRECTOR: WILLIAM H. SCHUMANN III Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2015. Management For For DEVRY EDUCATION GROUP INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 06-Nov-2014 ISIN US2518931033 Agenda 934085970 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER B. BEGLEY For For 2 DAVID S. BROWN For For 3 FERNANDO RUIZ For For 4 LISA W. WARDELL For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ORITANI FINANCIAL CORP Security 68633D103 Meeting Type Annual Ticker Symbol ORIT Meeting Date 25-Nov-2014 ISIN US68633D1037 Agenda 934086958 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 JAMES J. DOYLE, JR. For For 2 JOHN J. SKELLY, JR. For For 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015. Management For For 3 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For IDT CORPORATION Security Meeting Type Annual Ticker Symbol IDT Meeting Date 15-Dec-2014 ISIN US4489475073 Agenda 934095236 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL CHENKIN Management For For ELECTION OF DIRECTOR: ERIC F. COSENTINO Management For For ELECTION OF DIRECTOR: HOWARD S. JONAS Management For For ELECTION OF DIRECTOR: BILL PEREIRA Management For For ELECTION OF DIRECTOR: JUDAH SCHORR Management For For 2. TO APPROVE THE IDT CORPORATION 2 Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For LINDSAY CORPORATION Security Meeting Type Annual Ticker Symbol LNN Meeting Date 26-Jan-2015 ISIN US5355551061 Agenda 934111496 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT E. BRUNNER For For 2 RICHARD W. PAROD For For 3 MICHAEL D. WALTER For For 2. APPROVAL OF 2015 LONG-TERM INCENTIVE PLAN. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2015. Management For For 4. NON-BINDING VOTE ON RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For STANDARD FINANCIAL CORP. Security Meeting Type Annual Ticker Symbol STND Meeting Date 17-Feb-2015 ISIN US8533931064 Agenda 934116105 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 HORACE G. COFER For For 2 THOMAS J. RENNIE For For 3 TIMOTHY K. ZIMMERMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF S.R. SNODGRASS, A.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF STANDARD FINANCIAL CORP. FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 18-Feb-2015 ISIN US0500951084 Agenda 934117551 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JEFFREY A. MILLER For For 6 JAMES R. MONTAGUE For For 7 ROBERT J. SALTIEL For For 8 PHIL D. WEDEMEYER For For 2 TO APPROVE, BY A SHAREHOLDER NON- BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. Management For For CUBIC CORPORATION Security Meeting Type Annual Ticker Symbol CUB Meeting Date 24-Feb-2015 ISIN US2296691064 Agenda 934116422 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 WALTER C. ZABLE For For 2 BRUCE G. BLAKLEY For For 3 BRADLEY H. FELDMANN For For 4 EDWIN A. GUILES For For 5 STEVEN J. NORRIS For For 6 DR. ROBERT S. SULLIVAN For For 7 DR. JOHN H. WARNER, JR. For For 2. TO APPROVE THE CUBIC CORPORATION 2 Management Against Against 3. TO APPROVE THE CUBIC CORPORATION EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. TO CONSIDER AND VOTE UPON, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 5. TO CONFIRM THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2015. Management For For SSGA FUNDS Security 78463V107 Meeting Type Consent Ticker Symbol GLD Meeting Date 27-Feb-2015 ISIN US78463V1070 Agenda 934050624 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE AMENDMENTS TO THE TRUST INDENTURE THAT CHANGE THE MANNER IN WHICH THE ORDINARY FEES AND EXPENSES OF THE TRUST ARE PAID SUCH THAT, IN RETURN FOR A PAYMENT TO THE SPONSOR OF 0.40% PER YEAR OF THE DAILY NAV OF THE TRUST, THE SPONSOR WILL BE RESPONSIBLE FOR ALL OTHER ORDINARY FEES AND EXPENSES OF THE TRUST, AS DESCRIBED IN THE CONSENT SOLICITATION STATEMENT. Management For For 2. TO APPROVE THE AMENDMENT TO SECTION 3.08 OF THE TRUST INDENTURE TO PERMIT THE SPONSOR TO COMPENSATE AFFILIATES FOR PROVIDING MARKETING AND OTHER SERVICES TO THE TRUST. Management For For GENCORP INC. Security Meeting Type Annual Ticker Symbol GY Meeting Date 31-Mar-2015 ISIN US3686821006 Agenda 934126029 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS A. CORCORAN For For 2 JAMES R. HENDERSON For For 3 WARREN G. LICHTENSTEIN For For 4 GENERAL LANCE W. LORD For For 5 GEN MERRILL A. MCPEAK For For 6 JAMES H. PERRY For For 7 SCOTT J. SEYMOUR For For 8 MARTIN TURCHIN For For 2. TO APPROVE AN AMENDMENT TO THE GENCORP INC. AMENDED AND RESTATED 2,450, Management For For 3. TO CONSIDER AND APPROVE AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2015. Management For For H.B. FULLER COMPANY Security Meeting Type Annual Ticker Symbol FUL Meeting Date 09-Apr-2015 ISIN US3596941068 Agenda 934127021 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS W. HANDLEY For For 2 MARIA TERESA HILADO For For 3 ANN W.H. SIMONDS For For 2. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ATTACHED PROXY STATEMENT. Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS H.B. FULLER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 28, 2015. Management For For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Contested-Annual Ticker Symbol BH Meeting Date 09-Apr-2015 ISIN US08986R1014 Agenda 934141398 - Opposition Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 MR. NICHOLAS J. SWENSON For For 2 MR. JAMES W. STRYKER For For 3 MR. S.J. LOMBARDO, III For For 4 MR. THOMAS R. LUJAN For For 5 MR. RYAN P. BUCKLEY For For 6 MR. SETH G. BARKETT For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BIGLARI HOLDINGS INC. FOR THE YEAR ENDING DECEMBER 31, 2015. Management Against Against 03 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Contested-Annual Ticker Symbol BH Meeting Date 09-Apr-2015 ISIN US08986R1014 Agenda 934144192 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 SARDAR BIGLARI 2 PHILIP L. COOLEY 3 KENNETH R. COOPER 4 WILLIAM L. JOHNSON 5 JAMES P. MASTRIAN 6 RUTH J. PERSON 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. NON-BINDING ADVISORY RESOLUTION TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 24-Apr-2015 ISIN US0171751003 Agenda 934145447 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN G. FOOS Management For For 1B. ELECTION OF DIRECTOR: WILLIAM K. LAVIN Management For For 1C. ELECTION OF DIRECTOR: PHILLIP M. MARTINEAU Management For For 1D. ELECTION OF DIRECTOR: RAYMOND L.M. WONG Management For For 2. PROPOSAL TO APPROVE THE ALLEGHANY CORPORATION 2015 DIRECTORS' STOCK PLAN. Management For For 3. PROPOSAL TO APPROVE THE ALLEGHANY CORPORATION 2 Management For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 5. SAY-ON-PAY: ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION. Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 01-May-2015 ISIN GB00B6SLMV12 Agenda 934141146 - Management Item Proposal Proposed by Vote For/Against Management 1A. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS P. BURKE Management For For 1B. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: WILLIAM T. FOX III Management For For 1C. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SIR GRAHAM HEARNE Management For For 1D. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: THOMAS R. HIX Management For For 1E. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: SUZANNE P. NIMOCKS Management For For 1F. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: P. DEXTER PEACOCK Management For For 1G. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: JOHN J. QUICKE Management For For 1H. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: W. MATT RALLS Management For For 1I. TO RE-ELECT BY SEPARATE ORDINARY RESOLUTION, FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2016: TORE I. SANDVOLD Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 4. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE THE COMPANY'S U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 5. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S U.K. STATUTORY IMPLEMENTATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2014 (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For 6. TO APPROVE, AS A NON-BINDING ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION AS REPORTED IN THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO COMPANIES SUBJECT TO SEC REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT). Management For For HORSEHEAD HOLDING CORP. Security Meeting Type Annual Ticker Symbol ZINC Meeting Date 05-May-2015 ISIN US4406943054 Agenda 934143645 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 T. GRANT JOHN For For 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For KNOWLES CORPORATION Security 49926D109 Meeting Type Annual Ticker Symbol KN Meeting Date 05-May-2015 ISIN US49926D1090 Agenda 934143657 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT W. CREMIN For For 2 DIDIER HIRSCH For For 3 RONALD JANKOV For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. NONBINDING ADVISORY VOTE ON FISCAL 2 Management For For 4. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For 5. APPROVAL OF PERFORMANCE MEASURES UNDER THE KNOWLES CORPORATION 2 Management For For STARTEK, INC. Security 85569C107 Meeting Type Annual Ticker Symbol SRT Meeting Date 06-May-2015 ISIN US85569C1071 Agenda 934151717 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ARNAUD AJDLER Management For For 1B. ELECTION OF DIRECTOR: CHAD A. CARLSON Management For For 1C. ELECTION OF DIRECTOR: JACK D. PLATING Management For For 1D. ELECTION OF DIRECTOR: BENJAMIN L. ROSENZWEIG Management For For 1E. ELECTION OF DIRECTOR: ROBERT SHEFT Management For For 1F. ELECTION OF DIRECTOR: ED ZSCHAU Management For For 2. TO RATIFY THE APPOINTMENT OF EKS&H LLLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For AARON'S INC. Security Meeting Type Annual Ticker Symbol AAN Meeting Date 06-May-2015 ISIN US0025353006 Agenda 934185415 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: MATTHEW E. AVRIL Management For For ELECTION OF DIRECTOR: LEO BENATAR Management For For ELECTION OF DIRECTOR: KATHY T. BETTY Management For For ELECTION OF DIRECTOR: BRIAN R. KAHN Management For For ELECTION OF DIRECTOR: H. EUGENE LOCKHART Management For For ELECTION OF DIRECTOR: JOHN W. ROBINSON III Management For For ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For 2. APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 4. ADOPT AND APPROVE THE AARON'S, INC. 2 Management For For PAN AMERICAN SILVER CORP. Security Meeting Type Annual and Special Meeting Ticker Symbol PAAS Meeting Date 11-May-2015 ISIN CA6979001089 Agenda 934195303 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 ROSS J. BEATY For For 2 GEOFFREY A. BURNS For For 3 MICHAEL L. CARROLL For For 4 CHRISTOPHER NOEL DUNN For For 5 NEIL DE GELDER For For 6 DAVID C. PRESS For For 7 WALTER T. SEGSWORTH For For 02 APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF THOUGHT APPROPRIATE, TO PASS AN ORDINARY RESOLUTION APPROVING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE COMPLETE TEXT OF WHICH IS SET OUT IN THE INFORMATION CIRCULAR FOR THE MEETING. Management For For 04 TO CONSIDER AND, IF DEEMED ADVISABLE, TO APPROVE AN ORDINARY RESOLUTION TO AMEND THE TERMS OF THE COMPANY'S STOCK OPTION AND COMPENSATION SHARE PLAN, THE COMPLETE TEXT OF WHICH IS SET OUT IN APPENDIX B TO THE INFORMATION CIRCULAR FOR THE MEETING. Management For For ARRIS GROUP, INC. Security 04270V106 Meeting Type Annual Ticker Symbol ARRS Meeting Date 14-May-2015 ISIN US04270V1061 Agenda 934174929 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALEX B. BEST Management For For 1B. ELECTION OF DIRECTOR: HARRY L. BOSCO Management For For 1C. ELECTION OF DIRECTOR: J. TIMOTHY BRYAN Management For For 1D. ELECTION OF DIRECTOR: JAMES A. CHIDDIX Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. HELLER Management For For 1F. ELECTION OF DIRECTOR: DR. JEONG H. KIM Management For For 1G. ELECTION OF DIRECTOR: ROBERT J. STANZIONE Management For For 1H. ELECTION OF DIRECTOR: DOREEN A. TOBEN Management For For 1I. ELECTION OF DIRECTOR: DEBORA J. WILSON Management For For 1J. ELECTION OF DIRECTOR: DAVID A. WOODLE Management For For 2. VOTING, ON A NON-BINDING ADVISORY BASIS, ON EXECUTIVE COMPENSATION ("SAY ON PAY") AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. RATIFYING THE RETENTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015. Management For For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 15-May-2015 ISIN US7777793073 Agenda 934178004 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JAMES E. CRADDOCK Management For For ELECTION OF DIRECTOR: MATTHEW D. FITZGERALD Management For For ELECTION OF DIRECTOR: PHILIP L. FREDERICKSON Management For For ELECTION OF DIRECTOR: CARIN S. KNICKEL Management For For ELECTION OF DIRECTOR: HOLLI C. LADHANI Management For For ELECTION OF DIRECTOR: DONALD D. PATTESON, JR. Management For For ELECTION OF DIRECTOR: JERRY R. SCHUYLER Management For For 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3 TO APPROVE THE 2015 LONG-TERM INCENTIVE PLAN. Management For For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 18-May-2015 ISIN GB00B4VLR192 Agenda 934170464 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. RODERICK CLARK Management For For 1B. ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For 1C. ELECTION OF DIRECTOR: MARY E. FRANCIS CBE Management For For 1D. ELECTION OF DIRECTOR: C. CHRISTOPHER GAUT Management For For 1E. ELECTION OF DIRECTOR: GERALD W. HADDOCK Management For For 1F. ELECTION OF DIRECTOR: FRANCIS S. KALMAN Management For For 1G. ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For 1H. ELECTION OF DIRECTOR: PAUL E. ROWSEY, III Management For For 1I. ELECTION OF DIRECTOR: CARL G. TROWELL Management For For 2. TO AUTHORISE THE BOARD OF DIRECTORS TO ALLOT SHARES. Management For For 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2015. Management For For 4. TO APPOINT KPMG LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 5. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 6. TO APPROVE AN AMENDMENT TO THE ENSCO 2012 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE PERFORMANCE- BASED PROVISIONS OF THE PLAN PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M). Management For For 7. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE ENSCO 2(M). Management For For 8. A NON-BINDING ADVISORY VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2014. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS. Management For For SM ENERGY COMPANY Security 78454L100 Meeting Type Annual Ticker Symbol SM Meeting Date 19-May-2015 ISIN US78454L1008 Agenda 934165348 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: LARRY W. BICKLE Management For For ELECTION OF DIRECTOR: STEPHEN R. BRAND Management For For ELECTION OF DIRECTOR: WILLIAM J. GARDINER Management For For ELECTION OF DIRECTOR: LOREN M. LEIKER Management For For ELECTION OF DIRECTOR: JAVAN D. OTTOSON Management For For ELECTION OF DIRECTOR: RAMIRO G. PERU Management For For ELECTION OF DIRECTOR: JULIO M. QUINTANA Management For For ELECTION OF DIRECTOR: ROSE M. ROBESON Management For For ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN Management For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES, AND THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 20-May-2015 ISIN US25470F1049 Agenda 934171187 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BECK For For 2 J. DAVID WARGO For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF THE DISCOVERY COMMUNICATIONS, INC. 2005 NON- EMPLOYEE DIRECTOR INCENTIVE PLAN, AS AMENDED. Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO REPORT ON PLANS TO INCREASE DIVERSE REPRESENTATION ON THE BOARD. Shareholder Against For ARROW ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol ARW Meeting Date 21-May-2015 ISIN US0427351004 Agenda 934160211 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BARRY W. PERRY For For 2 PHILIP K. ASHERMAN For For 3 GAIL E. HAMILTON For For 4 JOHN N. HANSON For For 5 RICHARD S. HILL For For 6 M.F. (FRAN) KEETH For For 7 ANDREW C. KERIN For For 8 MICHAEL J. LONG For For 9 STEPHEN C. PATRICK For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO RE-APPROVE AND AMEND THE ARROW ELECTRONICS, INC. 2 Management For For 4. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For LEUCADIA NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LUK Meeting Date 21-May-2015 ISIN US5272881047 Agenda 934162392 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA L. ADAMANY Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: FRANCISCO L. BORGES Management For For 1D. ELECTION OF DIRECTOR: W. PATRICK CAMPBELL Management For For 1E. ELECTION OF DIRECTOR: BRIAN P. FRIEDMAN Management For For 1F. ELECTION OF DIRECTOR: RICHARD B. HANDLER Management For For 1G. ELECTION OF DIRECTOR: ROBERT E. JOYAL Management For For 1H. ELECTION OF DIRECTOR: JEFFREY C. KEIL Management For For 1I. ELECTION OF DIRECTOR: MICHAEL T. O'KANE Management For For 1J. ELECTION OF DIRECTOR: STUART H. REESE Management For For 1K. ELECTION OF DIRECTOR: JOSEPH S. STEINBERG Management For For 2. APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ON AN ADVISORY BASIS. Management For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE YEAR- ENDED DECEMBER 31, 2015. Management For For WORLD FUEL SERVICES CORPORATION Security Meeting Type Annual Ticker Symbol INT Meeting Date 29-May-2015 ISIN US9814751064 Agenda 934188637 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. KASBAR For For 2 KEN BAKSHI For For 3 JORGE L. BENITEZ For For 4 RICHARD A. KASSAR For For 5 MYLES KLEIN For For 6 JOHN L. MANLEY For For 7 J. THOMAS PRESBY For For 8 STEPHEN K. RODDENBERRY For For 9 PAUL H. STEBBINS For For 2. APPROVAL OF THE NON-BINDING, ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED ACCOUNTING FIRM FOR THE 2 Management For For VOCERA COMMUNICATIONS,INC. Security 92857F107 Meeting Type Annual Ticker Symbol VCRA Meeting Date 02-Jun-2015 ISIN US92857F1075 Agenda 934187988 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. ZOLLARS For For 2 JOHN N. MCMULLEN For For 3 SHARON L. O'KEEFE For For 2. PROPOSAL TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For SYNTEL, INC. Security 87162H103 Meeting Type Annual Ticker Symbol SYNT Meeting Date 02-Jun-2015 ISIN US87162H1032 Agenda 934194577 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 PARITOSH K. CHOKSI For For 2 BHARAT DESAI For For 3 THOMAS DOKE For For 4 RAJESH MASHRUWALA For For 5 GEORGE R. MRKONIC, JR. For For 6 NITIN RAKESH For For 7 PRASHANT RANADE For For 8 VINOD K. SAHNEY For For 9 NEERJA SETHI For For 2 APPROVE AN AMENDMENT TO SYNTEL'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. Management For For 3 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For OCWEN FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol OCN Meeting Date 02-Jun-2015 ISIN US6757463095 Agenda 934227061 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PHYLLIS R. CALDWELL For For 2 RONALD M. FARIS For For 3 RONALD J. KORN For For 4 WILLIAM H. LACY For For 5 DEFOREST B. SOARIES JR. For For 6 ROBERT A. SALCETTI For For 7 BARRY N. WISH For For 8 ALAN J. BOWERS For For 2. RATIFICATION, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OCWEN FINANCIAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For ALAMOS GOLD INC. Security Meeting Type Annual and Special Meeting Ticker Symbol AGI Meeting Date 03-Jun-2015 ISIN CA0115271086 Agenda 934224166 - Management Item Proposal Proposed by Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SIX. Management For For 02 DIRECTOR Management 1 ANTHONY GARSON For For 2 DAVID GOWER For For 3 JOHN A. MCCLUSKEY For For 4 PAUL J. MURPHY For For 5 KENNETH G. STOWE For For 6 DAVID FLECK For For 03 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 1. THE STOCK OPTION PLAN (THE "PLAN") OF ALAMOS GOLD INC. (THE "COMPANY") WHICH WAS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY ON APRIL 24, 2, 2012, BE HEREBY APPROVED, WITH NO ADDITIONAL AMENDMENTS; 2. ALL UNALLOCATED OPTIONS UNDER THE PLAN ARE HEREBY APPROVED AND THE COMPANY HAS THE ABILITY TO GRANT OPTIONS UNDER THE PLAN UNTIL JUNE 3, 2018, THAT IS UNTIL THE DATE THAT IS THREE YEARS FROM THE DATE OF THE MEETING AT WHICH THIS RESOLUTION IS PASSED BY SHAREHOLDERS OF THE COMPANY. Management For For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 04-Jun-2015 ISIN US76009N1000 Agenda 934179967 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF CLASS III DIRECTOR: MICHAEL J. GADE Management For For ELECTION OF CLASS III DIRECTOR: J.V. LENTELL Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For TITAN INTERNATIONAL, INC. Security 88830M102 Meeting Type Annual Ticker Symbol TWI Meeting Date 04-Jun-2015 ISIN US88830M1027 Agenda 934200635 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ANTHONY L. SOAVE For For 2. TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO APPROVE THE REINCORPORATION OF THE COMPANY FROM THE STATE OF ILLINOIS TO THE STATE OF DELAWARE. Management For For 4. TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 5. STOCKHOLDER PROPOSAL REGARDING DECLASSIFYING THE COMPANY'S BOARD OF DIRECTORS. Shareholder For Against GULFMARK OFFSHORE, INC. Security Meeting Type Annual Ticker Symbol GLF Meeting Date 05-Jun-2015 ISIN US4026292080 Agenda 934199010 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PETER I. BIJUR For For 2 DAVID J. BUTTERS For For 3 BRIAN R. FORD For For 4 SHELDON S. GORDON For For 5 QUINTIN V. KNEEN For For 6 STEVEN W. KOHLHAGEN For For 7 REX C. ROSS For For 8 CHARLES K. VALUTAS For For 2 TO VOTE ON A PROPOSAL TO APPROVE, BY A STOCKHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION TO OUR NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A "SAY-ON-PAY" PROPOSAL. Management For For 3 TO VOTE ON A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For DUNDEE CORPORATION Security Meeting Type Annual Ticker Symbol DDEJF Meeting Date 09-Jun-2015 ISIN CA2649011095 Agenda 934220524 - Management Item Proposal Proposed by Vote For/Against Management 01 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR AND TO AUTHORIZE THE DIRECTORS OF THE COMPANY TO FIX THE REMUNERATION OF THE AUDITOR. Management For For 02 DIRECTOR Management 1 VIRGINIA GAMBALE For For 2 DANIEL GOODMAN For For 3 DAVID GOODMAN For For 4 MARK GOODMAN For For 5 NED GOODMAN For For 6 HAROLD (SONNY) GORDON For For 7 ELLIS JACOB For For 8 DR. FREDERICK H. LOWY For For 9 GARTH A. C. MACRAE For For 10 ROBERT MCLEISH For For 11 A. MURRAY SINCLAIR For For 12 JEREMY SOAMES For For 13 K. BARRY SPARKS For For INTERDIGITAL, INC. Security 45867G101 Meeting Type Annual Ticker Symbol IDCC Meeting Date 10-Jun-2015 ISIN US45867G1013 Agenda 934194995 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY K. BELK Management For For 1B. ELECTION OF DIRECTOR: S. DOUGLAS HUTCHESON Management For For 1C. ELECTION OF DIRECTOR: JOHN A. KRITZMACHER Management For For 1D. ELECTION OF DIRECTOR: WILLIAM J. MERRITT Management For For 1E. ELECTION OF DIRECTOR: KAI O. OISTAMO Management For For 1F. ELECTION OF DIRECTOR: JEAN F. RANKIN Management For For 1G. ELECTION OF DIRECTOR: ROBERT S. ROATH Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF INTERDIGITAL, INC. FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For PLATFORM SPECIALTY PRODUCTS CORPORATION Security 72766Q105 Meeting Type Annual Ticker Symbol PAH Meeting Date 11-Jun-2015 ISIN US72766Q1058 Agenda 934223481 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARTIN E. FRANKLIN For For 2 DANIEL H. LEEVER For For 3 WAYNE M. HEWETT For For 4 IAN G.H. ASHKEN For For 5 NICOLAS BERGGRUEN For For 6 MICHAEL F. GOSS For For 7 RYAN ISRAEL For For 8 E. STANLEY O'NEAL For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PLATFORM SPECIALTY PRODUCTS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ALAMOS GOLD INC. Security Meeting Type Special Ticker Symbol AGI Meeting Date 24-Jun-2015 ISIN CA0115271086 Agenda 934239802 - Management Item Proposal Proposed by Vote For/Against Management 01 TO APPROVE A SPECIAL RESOLUTION OF SHAREHOLDERS, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX B TO THE JOINT MANAGEMENT INFORMATION CIRCULAR ("CIRCULAR") OF ALAMOS AND AURICO GOLD INC. ("AURICO") DATED MAY 22, 2015, APPROVING THE APPLICATION FOR CONTINUANCE OF ALAMOS UNDER THE BUSINESS CORPORATIONS ACT (ONTARIO) (THE "OBCA"), IN ACCORDANCE WITH SECTION (BRITISH COLUMBIA) AND SECTION , ALL AS MORE PARTICULARLY SET FORTH IN THE CIRCULAR. Management For For 02 TO APPROVE A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE CIRCULAR, APPROVING THE ARRANGEMENT AGREEMENT DATED AS OF APRIL 12, 2015, BETWEEN AURICO AND ALAMOS AND THE ARRANGEMENT INVOLVING AURICO AND ALAMOS UNDER SECTION , ALL AS MORE PARTICULARLY SET FORTH IN THE CIRCULAR. Management For For 03 TO APPROVE AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX R TO THE CIRCULAR, APPROVING THE LONG TERM INCENTIVE PLAN AND EMPLOYEE SHARE PURCHASE PLAN OF AURICO METALS INC., IN EACH CASE AS MORE PARTICULARLY SET FORTH IN THE CIRCULAR. Management For For Ave MariaWorld EquityFund July 1, 2014 - June 30, 2015 Investment Company Report TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 31-Jul-2014 ISIN US8864231027 Agenda 934051335 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 RICHARD A. PATTAROZZI For For 7 JEFFREY M. PLATT For For 8 ROBERT L. POTTER For For 9 NICHOLAS J. SUTTON For For 10 CINDY B. TAYLOR For For 11 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. APPROVAL OF THE TIDEWATER INC. 2 Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 18-Sep-2014 ISIN US25243Q2057 Agenda 934068657 - Management Item Proposal Proposed by Vote For/Against Management 1. REPORT AND ACCOUNTS 2014. Management For For 2. DIRECTORS' REMUNERATION REPORT 2014. Management For For 3. DIRECTORS' REMUNERATION POLICY. Management For For 4. DECLARATION OF FINAL DIVIDEND. Management For For 5. RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 6. RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 7. RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION, REMUNERATION COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For 8. RE-ELECTION OF HO KWONPING AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 9. RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (NOMINATION COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-ELECTION OF I MENEZES AS A DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Management For For ELECTION OF NS MENDELSOHN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For ELECTION OF AJH STEWART AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For RE-APPOINTMENT OF AUDITOR. Management For For REMUNERATION OF AUDITOR. Management For For AUTHORITY TO ALLOT SHARES. Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For ADOPTION OF THE DIAGEO 2 Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 20-Nov-2014 ISIN US0886061086 Agenda 934081706 - Management Item Proposal Proposed by Vote For/Against Management 1. TO RECEIVE THE 2 Management For For 2. TO REAPPOINT KPMG LLP AS THE AUDITOR OF BHP BILLITON PLC Management For For 3. TO AUTHORISE THE RISK AND AUDIT COMMITTEE TO AGREE THE REMUNERATION OF THE AUDITOR OF BHP BILLITON PLC Management For For 4. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC Management For For 5. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH Management For For 6. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC Management For For 7. TO APPROVE THE DIRECTORS' REMUNERATION POLICY Management For For 8. TO APPROVE THE 2' REMUNERATION POLICY Management For For 9. TO APPROVE THE 2 Management For For TO APPROVE LEAVING ENTITLEMENTS Management For For TO APPROVE GRANTS TO ANDREW MACKENZIE Management For For TO ELECT MALCOLM BRINDED AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT PAT DAVIES AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT ANDREW MACKENZIE AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT JAC NASSER AS A DIRECTOR OF BHP BILLITON Management For For TO ELECT IAN DUNLOP AS A DIRECTOR OF BHP BILLITON (THIS CANDIDATE IS NOT ENDORSED BY THE BOARD) Management Against For COVIDIEN PLC Security G2554F113 Meeting Type Special Ticker Symbol COV Meeting Date 06-Jan-2015 ISIN IE00B68SQD29 Agenda 934104542 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE SCHEME OF ARRANGEMENT. Management For For 2. CANCELLATION OF COVIDIEN SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT. Management For For 3. DIRECTORS' AUTHORITY TO ALLOT SECURITIES AND APPLICATION OF RESERVES. Management For For 4. AMENDMENT TO ARTICLES OF ASSOCIATION. Management For For 5. CREATION OF DISTRIBUTABLE RESERVES OF NEW MEDTRONIC. Management For For 6. APPROVAL ON AN ADVISORY BASIS OF SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN COVIDIEN AND ITS NAMED EXECUTIVE OFFICERS. Management For For SIEMENS AG Security Meeting Type Annual Ticker Symbol SIEGY Meeting Date 27-Jan-2015 ISIN US8261975010 Agenda 934114579 - Management Item Proposal Proposed by Vote For/Against Management 2. APPROPRIATION OF NET INCOME Management For For 3. RATIFICATION OF THE ACTS OF THE MANAGING BOARD Management For For 4. RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD Management For For 5. APPROVAL OF THE SYSTEM OF MANAGING BOARD COMPENSATION Management For For 6. APPOINTMENT OF INDEPENDENT AUDITORS Management For For 7A. BY-ELECTIONS TO THE SUPERVISORY BOARD: DR. ELLEN ANNA NATHALIE VON SIEMENS Management For For 7B. BY-ELECTIONS TO THE SUPERVISORY BOARD: DR.-ING. DR.-ING. E.H. NORBERT REITHOFER Management For For 8. REPURCHASE AND USE OF SIEMENS SHARES Management For For 9. USE OF DERIVATIVES IN CONNECTION WITH THE REPURCHASE OF SIEMENS SHARES Management For For ISSUE OF CONVERTIBLE BONDS AND / OR WARRANT BONDS AND CREATION OF A CONDITIONAL CAPITAL 2015 Management For For SETTLEMENT AGREEMENT WITH A FORMER MEMBER OF THE MANAGING BOARD Management For For MODERNIZATION AND FLEXIBILIZATION OF PROVISIONS OF THE ARTICLES OF ASSOCIATION Management For For CONTROL AND PROFIT-AND-LOSS TRANSFER AGREEMENT WITH SUBSIDIARY Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2015 ISIN IE00B4BNMY34 Agenda 934111915 - Management Item Proposal Proposed by Vote For/Against Management 1A. RE-APPOINTMENT OF DIRECTOR: JAIME ARDILA Management For For 1B. RE-APPOINTMENT OF DIRECTOR: DINA DUBLON Management For For 1C. RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 1D. RE-APPOINTMENT OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. RE-APPOINTMENT OF DIRECTOR: MARJORIE MAGNER Management For For 1F. RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 1G. RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 1H. RE-APPOINTMENT OF DIRECTOR: GILLES C. PELISSON Management For For 1I. RE-APPOINTMENT OF DIRECTOR: PAULA A. PRICE Management For For 1J. RE-APPOINTMENT OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1K. RE-APPOINTMENT OF DIRECTOR: FRANK K. TANG Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG LLP ("KPMG") AS THE INDEPENDENT AUDITORS OF ACCENTURE AND TO AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 5. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 6. TO AUTHORIZE HOLDING THE 2 Management For For 7. TO AUTHORIZE ACCENTURE AND ITS SUBSIDIARIES TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For 8. TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY SHARES UNDER IRISH LAW. Management For For TE CONNECTIVITY LTD Security H84989104 Meeting Type Annual Ticker Symbol TEL Meeting Date 03-Mar-2015 ISIN CH0102993182 Agenda 934118705 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PIERRE R. BRONDEAU Management For For 1B. ELECTION OF DIRECTOR: JUERGEN W. GROMER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM A. JEFFREY Management For For 1D. ELECTION OF DIRECTOR: THOMAS J. LYNCH Management For For 1E. ELECTION OF DIRECTOR: YONG NAM Management For For 1F. ELECTION OF DIRECTOR: DANIEL J. PHELAN Management For For 1G. ELECTION OF DIRECTOR: LAWRENCE S. SMITH Management For For 1H. ELECTION OF DIRECTOR: PAULA A. SNEED Management For For 1I. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1J. ELECTION OF DIRECTOR: JOHN C. VAN SCOTER Management For For 1K. ELECTION OF DIRECTOR: LAURA H. WRIGHT Management For For 2. TO ELECT THOMAS J. LYNCH AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 3A. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: DANIEL J. PHELAN Management For For 3B. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: PAULA A. SNEED Management For For 3C. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: DAVID P. STEINER Management For For 3D. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: JOHN C. VAN SCOTER Management For For 4. TO ELECT DR. JVO GRUNDLER, OF ERNST & YOUNG LTD., OR ANOTHER INDIVIDUAL REPRESENTATIVE OF ERNST & YOUNG LTD. IF DR. GRUNDLER IS UNABLE TO SERVE AT THE RELEVANT MEETING, AS THE INDEPENDENT PROXY AT THE 2 Management For For TO APPROVE THE 2(EXCLUDING THE STATUTORY FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2, 2014) Management For For TO APPROVE THE STATUTORY FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For TO APPROVE THE CONSOLIDATED FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For 6. TO RELEASE THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF TE CONNECTIVITY FOR ACTIVITIES DURING THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For TO ELECT DELOITTE & TOUCHE LLP AS TE CONNECTIVITY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For TO ELECT DELOITTE AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SWISS REGISTERED AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY Management For For TO ELECT PRICEWATERHOUSECOOPERS AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SPECIAL AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY Management For For 8. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. TO IMPLEMENT REQUIREMENTS UNDER THE SWISS ORDINANCE REGARDING ELECTIONS AND CERTAIN OTHER MATTERS Management For For 9. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. TO IMPLEMENT REQUIREMENTS UNDER THE SWISS ORDINANCE REGARDING THE COMPENSATION OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT OF TE CONNECTIVITY LTD., AND CERTAIN OTHER MATTERS Management For For TO APPROVE AN AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. REGARDING THE VOTE STANDARD FOR SHAREHOLDER RESOLUTIONS AND ELECTIONS Management For For TO APPROVE AN AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. REGARDING THE APPLICABLE VOTE STANDARD FOR CONTESTED ELECTIONS OF DIRECTORS, THE CHAIRPERSON OF THE BOARD AND THE MEMBERS OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE Management For For AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For A BINDING VOTE TO APPROVE FISCAL YEAR 2 Management For For A BINDING VOTE TO APPROVE FISCAL YEAR 2 Management For For TO APPROVE THE CARRYFORWARD OF UNAPPROPRIATED ACCUMULATED EARNINGS AT SEPTEMBER 26, 2014 Management For For TO APPROVE A DIVIDEND PAYMENT TO SHAREHOLDERS EQUAL TO $1.32 PER ISSUED SHARE TO BE PAID IN FOUR EQUAL QUARTERLY INSTALLMENTS OF $0.33 STARTING WITH THE THIRD FISCAL QUARTER OF 2 Management For For TO APPROVE A RENEWAL OF AUTHORIZED CAPITAL AND RELATED AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD Management For For TO APPROVE A REDUCTION OF SHARE CAPITAL FOR SHARES ACQUIRED UNDER TE CONNECTIVITY'S SHARE REPURCHASE PROGRAM AND RELATED AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD Management For For TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE MEETING Management For For TE CONNECTIVITY LTD Security H84989104 Meeting Type Annual Ticker Symbol TEL Meeting Date 03-Mar-2015 ISIN CH0102993182 Agenda 934126803 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PIERRE R. BRONDEAU Management For For 1B. ELECTION OF DIRECTOR: JUERGEN W. GROMER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM A. JEFFREY Management For For 1D. ELECTION OF DIRECTOR: THOMAS J. LYNCH Management For For 1E. ELECTION OF DIRECTOR: YONG NAM Management For For 1F. ELECTION OF DIRECTOR: DANIEL J. PHELAN Management For For 1G. ELECTION OF DIRECTOR: LAWRENCE S. SMITH Management For For 1H. ELECTION OF DIRECTOR: PAULA A. SNEED Management For For 1I. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1J. ELECTION OF DIRECTOR: JOHN C. VAN SCOTER Management For For 1K. ELECTION OF DIRECTOR: LAURA H. WRIGHT Management For For 2. TO ELECT THOMAS J. LYNCH AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 3A. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: DANIEL J. PHELAN Management For For 3B. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: PAULA A. SNEED Management For For 3C. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: DAVID P. STEINER Management For For 3D. TO ELECT THE INDIVIDUAL MEMBER OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE: JOHN C. VAN SCOTER Management For For 4. TO ELECT DR. JVO GRUNDLER, OF ERNST & YOUNG LTD., OR ANOTHER INDIVIDUAL REPRESENTATIVE OF ERNST & YOUNG LTD. IF DR. GRUNDLER IS UNABLE TO SERVE AT THE RELEVANT MEETING, AS THE INDEPENDENT PROXY AT THE 2 Management For For TO APPROVE THE 2(EXCLUDING THE STATUTORY FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2, 2014) Management For For TO APPROVE THE STATUTORY FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For TO APPROVE THE CONSOLIDATED FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For 6. TO RELEASE THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF TE CONNECTIVITY FOR ACTIVITIES DURING THE FISCAL YEAR ENDED SEPTEMBER 26, 2014 Management For For TO ELECT DELOITTE & TOUCHE LLP AS TE CONNECTIVITY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For TO ELECT DELOITTE AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SWISS REGISTERED AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY Management For For TO ELECT PRICEWATERHOUSECOOPERS AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SPECIAL AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY Management For For 8. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. TO IMPLEMENT REQUIREMENTS UNDER THE SWISS ORDINANCE REGARDING ELECTIONS AND CERTAIN OTHER MATTERS Management For For 9. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. TO IMPLEMENT REQUIREMENTS UNDER THE SWISS ORDINANCE REGARDING THE COMPENSATION OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT OF TE CONNECTIVITY LTD., AND CERTAIN OTHER MATTERS Management For For TO APPROVE AN AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. REGARDING THE VOTE STANDARD FOR SHAREHOLDER RESOLUTIONS AND ELECTIONS Management For For TO APPROVE AN AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD. REGARDING THE APPLICABLE VOTE STANDARD FOR CONTESTED ELECTIONS OF DIRECTORS, THE CHAIRPERSON OF THE BOARD AND THE MEMBERS OF THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE Management For For AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For A BINDING VOTE TO APPROVE FISCAL YEAR 2 Management For For A BINDING VOTE TO APPROVE FISCAL YEAR 2 Management For For TO APPROVE THE CARRYFORWARD OF UNAPPROPRIATED ACCUMULATED EARNINGS AT SEPTEMBER 26, 2014 Management For For TO APPROVE A DIVIDEND PAYMENT TO SHAREHOLDERS EQUAL TO $1.32 PER ISSUED SHARE TO BE PAID IN FOUR EQUAL QUARTERLY INSTALLMENTS OF $0.33 STARTING WITH THE THIRD FISCAL QUARTER OF 2 Management For For TO APPROVE A RENEWAL OF AUTHORIZED CAPITAL AND RELATED AMENDMENT TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD Management For For TO APPROVE A REDUCTION OF SHARE CAPITAL FOR SHARES ACQUIRED UNDER TE CONNECTIVITY'S SHARE REPURCHASE PROGRAM AND RELATED AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF TE CONNECTIVITY LTD Management For For TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE MEETING Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 09-Mar-2015 ISIN US7475251036 Agenda 934118616 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1J. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1K. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1M. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1N. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1O. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. Management For For 3. TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For FRANKLIN RESOURCES, INC. Security Meeting Type Annual Ticker Symbol BEN Meeting Date 11-Mar-2015 ISIN US3546131018 Agenda 934119872 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: MARIANN BYERWALTER Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1F. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1G. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1H. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1I. ELECTION OF DIRECTOR: SETH H. WAUGH Management For For 1J. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. Management For For 3. TO SUBMIT FOR RE-APPROVAL THE MATERIAL TERMS OF THE PERFORMANCE GOALS INCLUDED IN THE COMPANY'S 2(M) OF THE INTERNAL REVENUE CODE. Management For For POSCO Security Meeting Type Annual Ticker Symbol PKX Meeting Date 13-Mar-2015 ISIN US6934831099 Agenda 934127045 - Management Item Proposal Proposed by Vote For/Against Management 1 APPROVAL OF THE 47TH FY FINANCIAL STATEMENTS. Management For For 2A1 ELECTION OF OUTSIDE DIRECTOR: SHIN, CHAE-CHUL Management For For 2A2 ELECTION OF OUTSIDE DIRECTOR: KIM, JOO-HYUN Management For For 2A3 ELECTION OF OUTSIDE DIRECTOR: BAHK, BYONG-WON Management For For 2B1 ELECTION OF AUDIT COMMITTEE MEMBER: KIM, JOO-HYUN Management For For 2C1 ELECTION OF INSIDE DIRECTOR: KIM, JIN-IL Management For For 2C2 ELECTION OF INSIDE DIRECTOR: LEE, YOUNG-HOON Management For For 2C3 ELECTION OF INSIDE DIRECTOR: OH, IN- HWAN Management For For 3 APPROVAL OF LIMIT OF TOTAL REMUNERATION FOR DIRECTORS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 21-Apr-2015 ISIN CA1363751027 Agenda 934153521 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 DONALD J. CARTY For For 2 AMB. GORDON D. GIFFIN For For 3 EDITH E. HOLIDAY For For 4 V.M. KEMPSTON DARKES For For 5 HON. DENIS LOSIER For For 6 HON. KEVIN G. LYNCH For For 7 CLAUDE MONGEAU For For 8 JAMES E. O'CONNOR For For 9 ROBERT PACE For For 10 ROBERT L. PHILLIPS For For 11 LAURA STEIN For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS Management For For 03 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 9 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 24-Apr-2015 ISIN US0028241000 Agenda 934135977 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 27-Apr-2015 ISIN US9130171096 Agenda 934137729 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1B. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1C. ELECTION OF DIRECTOR: GREGORY J. HAYES Management For For 1D. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1E. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1F. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1G. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1J. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1K. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 28-Apr-2015 ISIN US88076W1036 Agenda 934138149 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LISA R. BACUS Management For For 1B. ELECTION OF DIRECTOR: MICHAEL F. KOEHLER Management For For 1C. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1D. ELECTION OF DIRECTOR: JOHN G. SCHWARZ Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 28-Apr-2015 ISIN US1729674242 Agenda 934141160 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: PETER B. HENRY Management For For 1D. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1L. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1M. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management For For 4. APPROVAL OF AN AMENDMENT TO THE CITIGROUP 2 Management For For 5. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder For For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING AN AMENDMENT TO THE GENERAL CLAWBACK POLICY. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING A BY-LAW AMENDMENT TO EXCLUDE FROM THE BOARD OF DIRECTORS' AUDIT COMMITTEE ANY DIRECTOR WHO WAS A DIRECTOR AT A PUBLIC COMPANY WHILE THAT COMPANY FILED FOR REORGANIZATION UNDER CHAPTER 11. Shareholder Against For 9. STOCKHOLDER PROPOSAL REQUESTING A REPORT REGARDING THE VESTING OF EQUITY-BASED AWARDS FOR SENIOR EXECUTIVES DUE TO A VOLUNTARY RESIGNATION TO ENTER GOVERNMENT SERVICE. Shareholder Against For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 28-Apr-2015 ISIN US3024913036 Agenda 934149471 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDUARDO E. CORDEIRO Management For For 1B. ELECTION OF DIRECTOR: G. PETER D'ALOIA Management For For 1C. ELECTION OF DIRECTOR: C. SCOTT GREER Management For For 1D. ELECTION OF DIRECTOR: K'LYNNE JOHNSON Management For For 1E. ELECTION OF DIRECTOR: PAUL J. NORRIS Management For For 1F. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1G. ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPG Meeting Date 28-Apr-2015 ISIN US82481R1068 Agenda 934156553 - Management Item Proposal Proposed by Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ANNUAL REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2014. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT, EXCLUDING THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 74 TO , FOR THE YEAR ENDED DECEMBER 31, 2014. Management For For 3. TO APPROVE THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 78 TO 86 OF THE DIRECTORS' REMUNERATION REPORT, TO TAKE EFFECT AFTER THE END OF THE ANNUAL GENERAL MEETING ON APRIL 28, 2015. Management For For 4. TO RE-ELECT DOMINIC BLAKEMORE AS A DIRECTOR. Management For For 5. TO RE-ELECT WILLIAM BURNS AS A DIRECTOR. Management For For 6. TO RE-ELECT DR. STEVEN GILLIS AS A DIRECTOR. Management For For 7. TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR. Management For For 8. TO RE-ELECT DAVID KAPPLER AS A DIRECTOR. Management For For 9. TO RE-ELECT SUSAN KILSBY AS A DIRECTOR. Management For For TO RE-ELECT ANNE MINTO AS A DIRECTOR. Management For For TO RE-ELECT DR. FLEMMING ORNSKOV AS A DIRECTOR. Management For For TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY. Management For For TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management For For THAT THE SHIRE LONG TERM INCENTIVE PLAN 2015 (THE "LTIP"), THE PRINCIPAL TERMS OF WHICH ARE SUMMARIZED IN APPENDIX 1 TO THE NOTICE OF ANNUAL GENERAL MEETING, AND THE RULES WHICH ARE PRODUCED TO THE MEETING AND SIGNED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION, BE APPROVED AND THE DIRECTORS BE AUTHORIZED TO ESTABLISH SUCH Management For For FURTHER PLANS BASED ON THE LTIP AS THEY MAY CONSIDER NECESSARY IN RELATION TO EMPLOYEES IN OTHER COUNTRIES, WITH SUCH MODIFICATIONS AS MAY BE NECESSARY OR (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) THAT THE SHIRE GLOBAL EMPLOYEE STOCK PURCHASE PLAN (THE "GESPP") THE PRINCIPAL TERMS OF WHICH ARE SUMMARIZED IN APPENDIX 1 TO THE NOTICE OF ANNUAL GENERAL MEETING, AND THE RULES WHICH ARE PRODUCED TO THE MEETING AND SIGNED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION, BE APPROVED AND THE DIRECTORS BE AUTHORIZED TO ESTABLISH FURTHER PLANS BASED ON THE GESPP AS THEY MAY CONSIDER NECESSARY IN RELATION TO EMPLOYEES IN OTHER COUNTRIES, WITH SUCH MODIFICATIONS AS MAY BE NECESSARY OR (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE ARTICLES BE RENEWED AND FOR THIS PURPOSE THE AUTHORIZED ALLOTMENT AMOUNT SHALL BE: (A) 9,854,; (B) SOLELY IN CONNECTION WITH AN ALLOTMENT PURSUANT TO AN OFFER BY WAY OF A RIGHTS ISSUE (AS DEFINED IN THE ARTICLES, BUT ONLY IF AND TO THE EXTENT THAT SUCH OFFER IS (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT SUBJECT TO THE PASSING OF RESOLUTION 16, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE ARTICLES, BE RENEWED AND FOR THIS PURPOSE THE NON PRE-EMPTIVE AMOUNT (AS DEFINED IN THE ARTICLES) SHALL BE 1,500,, 2015, AND ENDING ON THE EARLIER OF JULY 27, 2016, OR THE CONCLUSION OF THE ANNUAL GENERAL MEETING (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED: (A) PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1, PROVIDED THAT: (1) THE MAXIMUM NUMBER OF ORDINARY SHARES HEREBY AUTHORIZED TO BE PURCHASED IS Management For For 59,126,620; (2) THE MINIMUM PRICE, EXCLUSIVE OF ANY EXPENSES, WHICH MAY BE PAID FOR AN ORDINARY SHARE IS FIVE PENCE; (3) THE MAXIMUM PRICE, EXCLUSIVE OF ANY EXPENSES, WHICH MAY BE PAID FOR AN ORDINARY (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) TO APPROVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAT 14 CLEAR DAYS' NOTICE. Management For For SYNGENTA AG Security 87160A100 Meeting Type Annual Ticker Symbol SYT Meeting Date 28-Apr-2015 ISIN US87160A1007 Agenda 934163483 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2014 Management For For 2. CONSULTATIVE VOTE ON THE COMPENSATION REPORT FOR THE YEAR 2014 Management For For 3. DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 4. APPROPRIATION OF THE AVAILABLE EARNINGS AS PER BALANCE SHEET 2 Management For For 5A. RE-ELECTION TO THE BOARD OF DIRECTOR: VINITA BALI Management For For 5B. RE-ELECTION TO THE BOARD OF DIRECTOR: STEFAN BORGAS Management For For 5C. RE-ELECTION TO THE BOARD OF DIRECTOR: GUNNAR BROCK Management For For 5D. RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DEMARE Management For For 5E. RE-ELECTION TO THE BOARD OF DIRECTOR: ELENI GABRE-MADHIN Management For For 5F. RE-ELECTION TO THE BOARD OF DIRECTOR: DAVID LAWRENCE Management For For 5G. RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL MACK Management For For 5H. RE-ELECTION TO THE BOARD OF DIRECTOR: EVELINE SAUPPER Management For For 5I. RE-ELECTION TO THE BOARD OF DIRECTOR: JACQUES VINCENT Management For For 5J. RE-ELECTION TO THE BOARD OF DIRECTOR: JURG WITMER Management For For 6. RE-ELECTION OF MICHEL DEMARE AS CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 7A. RE-ELECTION TO THE COMPENSATION COMMITTEE: EVELINE SAUPPER Management For For 7B. RE-ELECTION TO THE COMPENSATION COMMITTEE: JACQUES VINCENT Management For For 7C. RE-ELECTION TO THE COMPENSATION COMMITTEE: JURG WITMER Management For For 8. MAXIMUM TOTAL COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE PERIOD FROM THE 2 Management For For 9. MAXIMUM TOTAL COMPENSATION OF THE MEMBERS OF THE EXECUTIVE COMMITTEE FOR THE PERIOD FROM JANUARY 1, 2015, THROUGH DECEMBER 31, 2015 Management For For ELECTION OF THE INDEPENDENT PROXY Management For For ELECTION OF THE EXTERNAL AUDITOR Management For For PROPOSALS OF SHAREHOLDERS IN CASE ADDITIONAL AND/OR COUNTER-PROPOSALS ARE PRESENTED AT THE MEETING Shareholder For For FLUOR CORPORATION Security Meeting Type Annual Ticker Symbol FLR Meeting Date 30-Apr-2015 ISIN US3434121022 Agenda 934139901 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Management For For 1F. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1G. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Management For For 1H. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1I. ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1J. ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 1K. ELECTION OF DIRECTOR: LYNN C. SWANN Management For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2015 ISIN US2686481027 Agenda 934146867 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1C. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1D. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1H. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1I. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1J. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1K. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1L. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For AXA Security Meeting Type Annual Ticker Symbol AXAHY Meeting Date 30-Apr-2015 ISIN US0545361075 Agenda 934158153 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2014 - PARENT ONLY Management For For 2. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2014 Management For For 3. EARNINGS APPROPRIATION FOR THE FISCAL YEAR 2 Management For For 4. ADVISORY VOTE ON THE INDIVIDUAL COMPENSATION OF THE CHAIRMAN & CHIEF EXECUTIVE OFFICER Management For For 5. ADVISORY VOTE ON THE INDIVIDUAL COMPENSATION OF THE DEPUTY CHIEF EXECUTIVE OFFICER Management For For 6. APPROVAL OF THE STATUTORY AUDITORS' SPECIAL REPORT ON REGULATED AGREEMENT Management For For 7. RE-APPOINTMENT OF MR. JEAN-PIERRE CLAMADIEU AS DIRECTOR Management For For 8. RE-APPOINTMENT OF MR. JEAN-MARTIN FOLZ AS DIRECTOR Management For For 9. SETTING OF THE ANNUAL AMOUNT OF DIRECTORS' FEES TO BE ALLOCATED TO THE MEMBERS OF THE BOARD OF DIRECTORS Management For For AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS IN ORDER TO PURCHASE ORDINARY SHARES OF THE COMPANY Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF RESERVES, EARNINGS OR PREMIUMS Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY OR ONE OF ITS SUBSIDIARIES EITHER IMMEDIATELY OR IN THE FUTURE, WITH PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY OR ONE OF ITS SUBSIDIARIES EITHER IMMEDIATELY OR IN THE FUTURE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN CASE OF PUBLIC OFFERINGS Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY OR ONE OF ITS SUBSIDIARIES EITHER IMMEDIATELY OR IN THE FUTURE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, THROUGH PRIVATE PLACEMENTS AS SET FORTH IN ARTICLE L.411-2 II OF THE FRENCH MONETARY AND FINANCIAL CODE Management For For AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS IN THE EVENT OF AN ISSUE OF SHARES THROUGH PUBLIC OFFERINGS OR PRIVATE PLACEMENTS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, TO SET THE ISSUE PRICE UNDER THE CONDITIONS DEFINED BY THE SHAREHOLDERS' MEETING, UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY EITHER IMMEDIATELY OR IN THE FUTURE, IN THE EVENT OF A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY IMMEDIATELY OR IN THE FUTURE, IN RETURN FOR CONTRIBUTIONS IN KIND UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL OUTSIDE A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, ORDINARY SHARES RESULTING FROM THE ISSUE BY SUBSIDIARIES OF THE COMPANY OF SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY Management For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE, WITH PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, ORDINARY SHARES RESULTING FROM THE ISSUE BY SUBSIDIARIES OF THE COMPANY OF SECURITIES GIVING A CLAIM TO ORDINARY SHARES TO BE ISSUED BY THE COMPANY Management For For DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, RESERVED FOR EMPLOYEES ENROLLED IN AN EMPLOYER SPONSORED COMPANY SAVINGS PLAN, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN FAVOR OF A SPECIFIC CATEGORY OF BENEFICIARIES Management For For AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL THROUGH THE CANCELLATION OF ORDINARY SHARES Management For For MODIFICATION OF THE BYLAWS PERTAINING TO THE DATE OF ESTABLISHMENT OF THE LIST OF PERSONS ENTITLED TO ATTEND THE SHAREHOLDERS' MEETINGS Management For For AUTHORIZATION TO COMPLY WITH ALL FORMAL REQUIREMENTS IN CONNECTION WITH THIS SHAREHOLDERS' MEETING Management For For INTERNATIONAL FLAVORS & FRAGRANCES INC. Security Meeting Type Annual Ticker Symbol IFF Meeting Date 06-May-2015 ISIN US4595061015 Agenda 934149990 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARCELLO V. BOTTOLI Management For For 1B. ELECTION OF DIRECTOR: DR. LINDA BUCK Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. DUCKER Management For For 1D. ELECTION OF DIRECTOR: ROGER W. FERGUSON, JR. Management For For 1E. ELECTION OF DIRECTOR: JOHN F. FERRARO Management For For 1F. ELECTION OF DIRECTOR: ANDREAS FIBIG Management For For 1G. ELECTION OF DIRECTOR: CHRISTINA GOLD Management For For 1H. ELECTION OF DIRECTOR: HENRY W. HOWELL, JR. Management For For 1I. ELECTION OF DIRECTOR: KATHERINE M. HUDSON Management For For 1J. ELECTION OF DIRECTOR: DALE F. MORRISON Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2014. Management For For 4. TO APPROVE THE INTERNATIONAL FLAVORS & FRAGRANCES INC. 2 Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 06-May-2015 ISIN US0886061086 Agenda 934176632 - Management Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE PROPOSED DEMERGER OF SOUTH32 FROM BHP BILLITON. Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 07-May-2015 ISIN US7908491035 Agenda 934147340 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN W. BROWN Management For For 1B. ELECTION OF DIRECTOR: DANIEL J. STARKS Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. AMENDED AND RESTATED MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 6. TO ACT ON A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For VALIDUS HOLDINGS LTD Security G9319H102 Meeting Type Annual Ticker Symbol VR Meeting Date 07-May-2015 ISIN BMG9319H1025 Agenda 934150498 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL E.A. CARPENTER For For 2 THERESE M. VAUGHAN For For 3 CHRISTOPHER E. WATSON For For 2. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE SELECTION OF PRICEWATERHOUSECOOPERS LTD., HAMILTON, BERMUDA TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2-TERM INCENTIVE PLAN (THE "PLAN") IN ORDER TO MAKE CERTAIN AMENDMENTS TO THE PLAN, INCLUDING AN INCREASE IN THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY 1,850,000 SHARES. Management For For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol CNQ Meeting Date 07-May-2015 ISIN CA1363851017 Agenda 934154383 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 HON. FRANK J. MCKENNA For For 10 DAVID A. TUER For For 11 ANNETTE M. VERSCHUREN For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS SET FORTH IN THE ACCOMPANYING INFORMATION CIRCULAR. Management For For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 08-May-2015 ISIN US8998961044 Agenda 934146792 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E.V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE MEASURES UNDER THE TUPPERWARE BRANDS CORPORATION 2 Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 12-May-2015 ISIN US88579Y1010 Agenda 934147162 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: SONDRA L. BARBOUR Management For For 1C. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management For For 1D. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1E. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1H. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 15-May-2015 ISIN US9598021098 Agenda 934165146 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B. ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1C. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E. ELECTION OF DIRECTOR: JEFFREY A. JOERRES Management For For 1F. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G. ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1H. ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: ROBERT W. SELANDER Management For For 1J. ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For MONDELEZ INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 20-May-2015 ISIN US6092071058 Agenda 934153773 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G. ELECTION OF DIRECTOR: NELSON PELTZ Management For For 1H. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1I. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1J. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1K. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1L. ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. SHAREHOLDER PROPOSAL: REPORT ON PACKAGING. Shareholder Against For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 20-May-2015 ISIN US7593516047 Agenda 934167051 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK J. SIEVERT For For 2 STANLEY B. TULIN For For 3 A. GREIG WOODRING For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 20-May-2015 ISIN US25470F1049 Agenda 934171187 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BECK For For 2 J. DAVID WARGO For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF THE DISCOVERY COMMUNICATIONS, INC. 2005 NON- EMPLOYEE DIRECTOR INCENTIVE PLAN, AS AMENDED. Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO REPORT ON PLANS TO INCREASE DIVERSE REPRESENTATION ON THE BOARD. Shareholder Against For ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 21-May-2015 ISIN CH0044328745 Agenda 934165918 - Management Item Proposal Proposed by Vote For/Against Management 1 APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2014 Management For For 2A ALLOCATION OF DISPOSABLE PROFIT Management For For 2B DISTRIBUTION OF A DIVIDEND OUT OF LEGAL RESERVES (BY WAY OF RELEASE AND ALLOCATION TO A DIVIDEND RESERVE) Management For For 3 DISCHARGE OF THE BOARD OF DIRECTORS Management For For 4A ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR Management For For 4B RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP (UNITED STATES) AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PURPOSES OF U.S. SECURITIES LAW REPORTING Management For For 4C ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDIT FIRM Management For For 5A ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 5B ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 5C ELECTION OF DIRECTOR: MICHAEL G. ATIEH Management For For 5D ELECTION OF DIRECTOR: MARY A. CIRILLO Management For For 5E ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management For For 5F ELECTION OF DIRECTOR: JOHN EDWARDSON Management For For 5G ELECTION OF DIRECTOR: PETER MENIKOFF Management For For 5H ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 5I ELECTION OF DIRECTOR: KIMBERLY ROSS Management For For 5J ELECTION OF DIRECTOR: ROBERT SCULLY Management For For 5K ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Management For For 5L ELECTION OF DIRECTOR: THEODORE E. SHASTA Management For For 5M ELECTION OF DIRECTOR: DAVID SIDWELL Management For For 5N ELECTION OF DIRECTOR: OLIVIER STEIMER Management For For 6 ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 7A ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Management For For 7B ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Management For For 7C ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Management For For 7D ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 8 ELECTION OF HOMBURGER AG AS INDEPENDENT PROXY Management For For 9 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO IMPLEMENT NEW REQUIREMENTS UNDER THE MINDER ORDINANCE REGARDING ELECTIONS, RELATED CORPORATE GOVERNANCE AND CERTAIN OTHER MATTERS Management For For 10 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO IMPLEMENT NEW REQUIREMENTS UNDER THE MINDER ORDINANCE REGARDING THE COMPENSATION OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT AND RELATED MATTERS Management For For 11A COMPENSATION OF THE BOARD OF DIRECTORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management For For 11B COMPENSATION OF EXECUTIVE MANAGEMENT FOR THE NEXT CALENDAR YEAR Management For For 12 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION UNDER U.S. SECURITIES LAW REQUIREMENTS Management For For 13 IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Management For For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 21-May-2015 ISIN US5801351017 Agenda 934171618 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: STEPHEN J. EASTERBROOK Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. ECKERT Management For For 1D. ELECTION OF DIRECTOR: MARGARET H. GEORGIADIS Management For For 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1F. ELECTION OF DIRECTOR: JEANNE P. JACKSON Management For For 1G. ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1H. ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1I. ELECTION OF DIRECTOR: ANDREW J. MCKENNA Management For For 1J. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1K. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1L. ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1M. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 4. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD ADOPT A POLICY TO PROHIBIT ACCELERATED VESTING OF PERFORMANCE-BASED RSUS IN THE EVENT OF A CHANGE IN CONTROL, IF PRESENTED. Shareholder Against For 5. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING ABILITY OF SHAREHOLDERS TO ACT BY WRITTEN CONSENT, IF PRESENTED. Shareholder Against For 6. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A PROXY ACCESS BYLAW, IF PRESENTED. Shareholder Against For 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL CONGRUENCY ANALYSIS OF COMPANY VALUES AND POLITICAL CONTRIBUTIONS, IF PRESENTED. Shareholder Against For 8. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD HAVE THE COMPANY BE MORE PRO-ACTIVE IN EDUCATING THE AMERICAN PUBLIC ON THE HEALTH AND ENVIRONMENTAL BENEFITS OF GENETICALLY MODIFIED ORGANISMS, IF PRESENTED. Shareholder Against For 9. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD PUBLISH AN ANNUAL REPORT PROVIDING METRICS AND KEY PERFORMANCE INDICATORS ON PALM OIL, IF PRESENTED. Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 27-May-2015 ISIN US30231G1022 Agenda 934184665 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 D.R. OBERHELMAN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. PROXY ACCESS BYLAW () Shareholder Against For 6. CLIMATE EXPERT ON BOARD () Shareholder Against For 7. BOARD QUOTA FOR WOMEN () Shareholder Against For 8. REPORT ON COMPENSATION FOR WOMEN () Shareholder Against For 9. REPORT ON LOBBYING () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For REPORT ON HYDRAULIC FRACTURING () Shareholder Against For EQUINIX, INC. Security 29444U700 Meeting Type Annual Ticker Symbol EQIX Meeting Date 27-May-2015 ISIN US29444U7000 Agenda 934214090 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS BARTLETT For For 2 GARY HROMADKO For For 3 SCOTT KRIENS For For 4 WILLIAM LUBY For For 5 IRVING LYONS, III For For 6 CHRISTOPHER PAISLEY For For 7 STEPHEN SMITH For For 8 PETER VAN CAMP For For 2. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. Security Meeting Type Annual Ticker Symbol TSM Meeting Date 09-Jun-2015 ISIN US8740391003 Agenda 934224700 - Management Item Proposal Proposed by Vote For/Against Management 1) TO ACCEPT 2 Management For For 2) TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2014 PROFITS Management For For 3) DIRECTOR Management 1 MORRIS CHANG* For For 2 F.C. TSENG* For For 3 JOHNSEE LEE* For For 4 SIR PETER L. BONFIELD$ For For 5 STAN SHIH$ For For 6 THOMAS J. ENGIBOUS$ For For 7 KOK-CHOO CHEN$ For For 8 MICHAEL R. SPLINTER$ For For TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 16-Jun-2015 ISIN US8923313071 Agenda 934238797 - Management Item Proposal Proposed by Vote For/Against Management 1. DISTRIBUTION OF SURPLUS Management For For 2A. ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management For For 2B. ELECTION OF DIRECTOR: AKIO TOYODA Management For For 2C. ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management For For 2D. ELECTION OF DIRECTOR: MITSUHISA KATO Management For For 2E. ELECTION OF DIRECTOR: SEIICHI SUDO Management For For 2F. ELECTION OF DIRECTOR: SHIGEKI TERASHI Management For For 2G. ELECTION OF DIRECTOR: SHIGERU HAYAKAWA Management For For 2H. ELECTION OF DIRECTOR: DIDIER LEROY Management For For 2I. ELECTION OF DIRECTOR: TAKAHIKO IJICHI Management For For 2J. ELECTION OF DIRECTOR: IKUO UNO Management For For 2K. ELECTION OF DIRECTOR: HARUHIKO KATO Management For For 2L. ELECTION OF DIRECTOR: MARK T. HOGAN Management For For 3A. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: MASAHIRO KATO Management For For 3B. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: YOSHIYUKI KAGAWA Management For For 3C. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: YOKO WAKE Management For For 3D. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: HIROSHI OZU Management For For 4A. ELECTION OF SUBSTITUTE AUDIT & SUPERVISORY BOARD MEMBER: RYUJI SAKAI Management For For 5. PAYMENT OF BONUSES TO MEMBERS OF THE BOARD OF DIRECTORS Management For For 6. PARTIAL AMENDMENTS TO THE ARTICLES OF INCORPORATION Management For For 7. PARTIAL AMENDMENTS TO THE ARTICLES OF INCORPORATION AND DELEGATION TO OUR BOARD OF DIRECTORS OF THE POWER TO DETERMINE OFFERING TERMS IN CONNECTION WITH ISSUANCE OF CLASS SHARES Management For For SUMITOMO MITSUI FINANCIAL GROUP, INC. Security 86562M209 Meeting Type Annual Ticker Symbol SMFG Meeting Date 26-Jun-2015 ISIN US86562M2098 Agenda 934247772 - Management Item Proposal Proposed by Vote For/Against Management 1 APPROPRIATION OF SURPLUS Management For For 2 PARTIAL AMENDMENTS TO THE ARTICLES OF INCORPORATION Management For For 3A ELECTION OF DIRECTOR: MASAYUKI OKU Management For For 3B ELECTION OF DIRECTOR: TAKESHI KUNIBE Management For For 3C ELECTION OF DIRECTOR: YUJIRO ITO Management For For 3D ELECTION OF DIRECTOR: KOZO OGINO Management For For 3E ELECTION OF DIRECTOR: TOSHIYUKI TERAMOTO Management For For 3F ELECTION OF DIRECTOR: KATSUNORI TANIZAKI Management For For 3G ELECTION OF DIRECTOR: KUNIAKI NOMURA Management For For 3H ELECTION OF DIRECTOR: ARTHUR M. MITCHELL Management For For 3I ELECTION OF DIRECTOR: MASAHARU KOHNO Management For For 3J ELECTION OF DIRECTOR: ERIKO SAKURAI Management For For 4A ELECTION OF CORPORATE AUDITOR: TORU MIKAMI Management For For 5 REVISION OF THE AMOUNT OF COMPENSATION, ETC. PAYABLE TO DIRECTORS Management For For Ave MariaBond Fund July 1, 2014 - June 30, 2015 Investment Company Report MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 25-Aug-2014 ISIN US5950171042 Agenda 934058959 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 MATTHEW W. CHAPMAN For For 3 L.B. DAY For For 4 ESTHER L. JOHNSON For For 5 WADE F. MEYERCORD For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For 3. TO AMEND MICROCHIP'S 2, 2024. Management For For 4. TO AMEND MICROCHIP'S 1, 2024. Management For For 5. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 19-Nov-2014 ISIN US1890541097 Agenda 934080297 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C. ELECTION OF DIRECTOR: BENNO DORER Management For For 1D. ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E. ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F. ELECTION OF DIRECTOR: ESTHER LEE Management For For 1G. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1H. ELECTION OF DIRECTOR: JEFFREY NODDLE Management For For 1I. ELECTION OF DIRECTOR: ROGELIO REBOLLEDO Management For For 1J. ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1K. ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 19-Nov-2014 ISIN US8718291078 Agenda 934082328 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B. ELECTION OF DIRECTOR: JUDITH B. CRAVEN, M.D. Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For 1E. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1G. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1H. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 1I. ELECTION OF DIRECTOR: RICHARD G. TILGHMAN Management For For 1J. ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2, AS A SUCCESSOR TO SYSCO'S 1974 EMPLOYEES' STOCK PURCHASE PLAN. Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 20-Nov-2014 ISIN US17275R1023 Agenda 934082215 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1E. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1F. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1G. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1I. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 5. APPROVAL TO RECOMMEND THAT CISCO ESTABLISH A PUBLIC POLICY COMMITTEE OF THE BOARD. Shareholder Against For 6. APPROVAL TO REQUEST THE BOARD TO AMEND CISCO'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS FOR SPECIFIED CATEGORIES OF SHAREHOLDERS. Shareholder Against For 7. APPROVAL TO REQUEST CISCO TO PROVIDE A SEMIANNUAL REPORT ON POLITICAL-RELATED CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 03-Feb-2015 ISIN US2910111044 Agenda 934110052 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 A.F. GOLDEN* For For 2 W.R. JOHNSON* For For 3 C. KENDLE* For For 4 J.S. TURLEY* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE EMERSON ELECTRIC CO. 2 Management For For 4. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. Management For For 5. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 7. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 8. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For FIFTH THIRD BANCORP Security Meeting Type Annual Ticker Symbol FITB Meeting Date 14-Apr-2015 ISIN US3167731005 Agenda 934130066 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management For For 1B. ELECTION OF DIRECTOR: B. EVAN BAYH III Management For For 1C. ELECTION OF DIRECTOR: KATHERINE B. BLACKBURN Management For For 1D. ELECTION OF DIRECTOR: ULYSSES L. BRIDGEMAN, JR. Management For For 1E. ELECTION OF DIRECTOR: EMERSON L. BRUMBACK Management For For 1F. ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For 1G. ELECTION OF DIRECTOR: GARY R. HEMINGER Management For For 1H. ELECTION OF DIRECTOR: JEWELL D. HOOVER Management For For 1I. ELECTION OF DIRECTOR: KEVIN T. KABAT Management For For 1J. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1K. ELECTION OF DIRECTOR: HENDRIK G. MEIJER Management For For 1L. ELECTION OF DIRECTOR: MARSHA C. WILLIAMS Management For For 2. APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT EXTERNAL AUDIT FIRM. Management For For 3. AN ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. AN ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. (SEE PROXY STATEMENT FOR FULL PROPOSAL). Management 1 Year For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 24-Apr-2015 ISIN US0028241000 Agenda 934135977 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 28-Apr-2015 ISIN US6934751057 Agenda 934138896 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1B. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1C. ELECTION OF DIRECTOR: MARJORIE RODGERS CHESHIRE Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 29-Apr-2015 ISIN US1912161007 Agenda 934138163 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: MARC BOLLAND Management For For 1D. ELECTION OF DIRECTOR: ANA BOTIN Management For For 1E. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1F. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1G. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1H. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1I. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1J. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1K. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1L. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1M. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1N. ELECTION OF DIRECTOR: SAM NUNN Management For For 1O. ELECTION OF DIRECTOR: DAVID B. WEINBERG Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 4. SHAREOWNER PROPOSAL REGARDING PROXY ACCESS Shareholder Against For 5. SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 01-May-2015 ISIN US6745991058 Agenda 934153723 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE OCCIDENTAL PETROLEUM CORPORATION 2015 LONG- TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF INDEPENDENT AUDITORS Management For For 5. RECOVERY OF UNEARNED MANAGEMENT BONUSES Shareholder Against For 6. PROXY ACCESS Shareholder Against For 7. METHANE EMISSIONS AND FLARING Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 07-May-2015 ISIN US9113121068 Agenda 934142871 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID P. ABNEY Management For For 1B. ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C. ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E. ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1G. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1H. ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1I. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1J. ELECTION OF DIRECTOR: JOHN T. STANKEY Management For For 1K. ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1L. ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For 6. SHAREOWNER PROPOSAL REGARDING TAX GROSS-UPS PAYMENTS TO SENIOR EXECUTIVES. Shareholder Against For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 08-May-2015 ISIN US8998961044 Agenda 934146792 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E.V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE MEASURES UNDER THE TUPPERWARE BRANDS CORPORATION 2 Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 14-May-2015 ISIN US6558441084 Agenda 934142530 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN, IV Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 4. APPROVAL OF THE AMENDED EXECUTIVE MANAGEMENT INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 5. APPROVAL OF THE AMENDED LONG-TERM INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 21-May-2015 ISIN US4180561072 Agenda 934174791 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 KENNETH A. BRONFIN For For 4 MICHAEL R. BURNS For For 5 LISA GERSH For For 6 BRIAN D. GOLDNER For For 7 ALAN G. HASSENFELD For For 8 TRACY A. LEINBACH For For 9 EDWARD M. PHILIP For For 10 RICHARD S. STODDART For For 11 LINDA K. ZECHER For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2 Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 4. SHAREHOLDER PROPOSAL: PROXY ACCESS Shareholder Against For 5. SHAREHOLDER PROPOSAL: POST- TERMINATION HOLDING PERIOD FOR PORTION OF EQUITY HELD BY SENIOR EXECUTIVES Shareholder Against For 6. SHAREHOLDER PROPOSAL: LIMITATION ON VESTING OF EQUITY HELD BY SENIOR EXECUTIVES FOLLOWING A CHANGE IN CONTROL Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 27-May-2015 ISIN US30231G1022 Agenda 934184665 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 D.R. OBERHELMAN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. PROXY ACCESS BYLAW () Shareholder Against For 6. CLIMATE EXPERT ON BOARD () Shareholder Against For 7. BOARD QUOTA FOR WOMEN () Shareholder Against For 8. REPORT ON COMPENSATION FOR WOMEN () Shareholder Against For 9. REPORT ON LOBBYING () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For REPORT ON HYDRAULIC FRACTURING () Shareholder Against For ARTHUR J. GALLAGHER & CO. Security Meeting Type Annual Ticker Symbol AJG Meeting Date 01-Jun-2015 ISIN US3635761097 Agenda 934194022 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For 1B. ELECTION OF DIRECTOR: WILLIAM L. BAX Management For For 1C. ELECTION OF DIRECTOR: D. JOHN COLDMAN Management For For 1D. ELECTION OF DIRECTOR: FRANK E. ENGLISH, JR. Management For For 1E. ELECTION OF DIRECTOR: J. PATRICK GALLAGHER, JR. Management For For 1F. ELECTION OF DIRECTOR: ELBERT O. HAND Management For For 1G. ELECTION OF DIRECTOR: DAVID S. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: KAY W. MCCURDY Management For For 1I. ELECTION OF DIRECTOR: NORMAN L. ROSENTHAL Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR Management For For 3. APPROVAL OF THE ARTHUR J. GALLAGHER & CO. EMPLOYEE STOCK PURCHASE PLAN Management For For 4. APPROVAL OF THE ARTHUR J. GALLAGHER & CO. SENIOR MANAGEMENT INCENTIVE PLAN Management For For 5. APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 10-Jun-2015 ISIN US1491231015 Agenda 934206699 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For 1C ELECTION OF DIRECTOR: JUAN GALLARDO Management For For 1D ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For 1E ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1F ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For 1G ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For 1H ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1I ELECTION OF DIRECTOR: DEBRA L. REED Management For For 1J ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. STOCKHOLDER PROPOSAL - STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - REVIEW OF HUMAN RIGHTS POLICY. Shareholder Against For
